Exhibit 10.2

ASSET PURCHASE AGREEMENT

** Certain information in this exhibit has been omitted and has been filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.

 

This Asset Purchase Agreement (“Agreement”) is entered into on this 28th day of
April, 2006 effective as of the commencement of business on May 1, 2006 (the
“Effective Date”) by and among:

New Horizons Computer Learning Center of Nashville, Inc., a Delaware corporation
(“Seller”), together with its direct or indirect parent corporation, New
Horizons Worldwide, Inc. (“Parent”), on the one hand;

GBWH Nashville, LLC, a Tennessee limited liability company (“Buyer”); and

David L. Weinstein, Robert J. Hussey, III, Stanley Graber and Joel W. Brown,
each a natural person and, together, owners of membership interests of the Buyer
(“Owners”).

Buyer, Owners, Seller and Parent are hereinafter sometimes individually referred
to as a “Party” or collectively as the “Parties”.

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, substantially all of Seller’s assets related to Seller’s computer
training business located in Nashville, Tennessee (the “Business”); and

WHEREAS, concurrent with the transactions described in this Agreement, Buyer
desires to become a franchisee of New Horizons Franchising Group, Inc.
(“Franchisor”) in Nashville, Tennessee, it being understood that Franchisor is
an affiliate of Seller and direct or indirect subsidiary of the Parent.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties agree as follows:


SECTION 1                                             PURCHASE AND SALE OF
ASSETS; EXCLUDED ASSETS


1.1                                 PURCHASED ASSETS.  PURSUANT TO THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, ON THE CLOSING DATE
HEREIN BELOW PROVIDED FOR BUT EFFECTIVE AS OF THE EFFECTIVE DATE, SELLER HEREBY
AGREES TO SELL, GRANT, TRANSFER, CONVEY, ASSIGN AND DELIVER TO BUYER, AND BUYER
AGREES TO PURCHASE AND ACQUIRE FROM SELLER, ALL OF THE PROPERTIES, ASSETS AND
RIGHTS OWNED, USED, ACQUIRED FOR USE, OR ARISING OR EXISTING IN CONNECTION WITH
THE BUSINESS, WHETHER TANGIBLE OR INTANGIBLE, AND WHETHER OR NOT RECORDED ON
SELLER’S BOOKS AND RECORDS, EXCEPT FOR AND EXCLUDING THE RETAINED ASSETS
PROVIDED FOR IN SECTION 1.2 BELOW (ALL THE FOREGOING BEING COLLECTIVELY REFERRED
TO AS THE “PURCHASED ASSETS”).  THE PURCHASED ASSETS SHALL INCLUDE, BUT NOT BE
LIMITED TO, THE FOLLOWING:


(A)                              ALL RIGHTS OF SELLER UNDER ITS OCCUPANCY LEASE
(THE “FACILITIES LEASE”) COVERING THE PREMISES KNOWN AS 227 FRENCH LANDING
DRIVE, SUITE 400, NASHVILLE, TENNESSEE 37228 (THE “LEASED PREMISES”), A TRUE AND
COMPLETE COPY OF THE FACILITIES LEASE BEING INCLUDED AT SCHEDULE 1.1(A) ATTACHED
HERETO;


--------------------------------------------------------------------------------



(B)                                ALL OF SELLER’S (X) VEHICLES USED IN
CONNECTION WITH THE CONDUCT OF THE BUSINESS (“VEHICLES”), (Y) FURNITURE,
FURNISHINGS, FIXTURES, EQUIPMENT, MACHINERY, TRADE FIXTURES, LEASEHOLD
IMPROVEMENTS, COMPUTERS, COMPUTER DISCS, TELEPHONE SYSTEMS AND SECURITY SYSTEMS
(“EQUIPMENT”), AND (Z) SUPPLIES, TRAINING AND COURSE MATERIALS, COMPUTER
TRAINING KITS AND MANUALS, CATALOGS, ADVERTISING COPY AND OTHER PROPERTIES OF A
SIMILAR TYPE USED OR HELD FOR USE IN THE CONDUCT OF THE BUSINESS (“INVENTORY”
AND, TOGETHER WITH THE VEHICLES AND EQUIPMENT, THE “TANGIBLE PERSONAL
PROPERTY”), A LISTING OF ALL OF WHICH IS INCLUDED AT SCHEDULE 1.1(B) ATTACHED
HERETO;


(C)                                ALL OF SELLER’S (U) TELEPHONE AND FACSIMILE
NUMBERS, (V) PERMITS AND OTHER GOVERNMENTAL AUTHORIZATIONS PERTAINING TO THE
BUSINESS, TO THE EXTENT SUCH AUTHORIZATIONS MAY LEGALLY BE ASSIGNED
(“GOVERNMENTAL PERMITS”), (W) GOODWILL WITH CUSTOMERS, VENDORS OR PROSPECTIVE
CUSTOMERS, AND ALL CUSTOMER LISTS, RELATING TO THE CONDUCT OF THE BUSINESS
(“GOODWILL”), (X) SECURITY OR SIMILAR DEPOSITS RELATING TO THE BUSINESS
(“DEPOSITS”), (Y) PREPAID ADVERTISING (INCLUSIVE OF YELLOW PAGE ADVERTISING),
PREPAID EXPENSES AND OTHER PREPAYMENTS RELATING TO THE CONDUCT OF THE BUSINESS
(“PREPAYMENTS”), AND (Z) ALL OTHER INTANGIBLE ASSETS RELATING TO THE BUSINESS OR
ANY OF THE PURCHASED ASSETS (THE FOREGOING BEING COLLECTIVELY CALLED THE
“INTANGIBLE PERSONAL PROPERTY”), A LISTING OF ALL OF WHICH IS INCLUDED AT
SCHEDULE 1.1(C) ATTACHED HERETO;


(D)                               ALL OF SELLER’S SOFTWARE (INCLUDING RIGHTS
UNDER SELLER’S SOFTWARE LICENSES), INCLUDING SAGE ACCOUNTING SOFTWARE, AND OTHER
SOFTWARE USED IN THE CONDUCT OF THE BUSINESS (“SOFTWARE”), BUT EXCLUDING THE CMS
SOFTWARE OTHERWISE PROVIDED FOR IN THE FRANCHISE AGREEMENT (AS DEFINED IN
SECTION 3.5(B)), A LISTING OF THE SOFTWARE BEING INCLUDED AT SCHEDULE 1.1(D)
ATTACHED HERETO;


(E)                                 ALL OF SELLER’S ACCOUNTS AND NOTES
RECEIVABLE, AND OTHER RIGHTS TO RECEIVE PAYMENT, FROM CUSTOMERS, EMPLOYEES OR
OTHERS ARISING FROM THE CONDUCT OF THE BUSINESS (“RECEIVABLES”), A LISTING OF
ALL OF WHICH (SHOWING, AS TO EACH, THE NAME OF THE ACCOUNT DEBTOR, THE AMOUNT
OWED AND AN AGING SCHEDULE THEREOF) IS INCLUDED AT SCHEDULE 1.1(E) ATTACHED
HERETO;


(F)                                 ALL RIGHTS OF SELLER UNDER ANY AGREEMENTS OR
CONTRACTS (“ASSIGNED CONTRACTS”) WHICH (I) WERE ENTERED INTO IN THE ORDINARY
COURSE OF THE BUSINESS BY SELLER (EXCLUDING THOSE ENTERED INTO WITH RESPECT TO
EMPLOYMENT OF ANY PERSON, INSURANCE AGREEMENTS AND OTHER AGREEMENTS OF A NATURE
AND CHARACTER AS RELATE EXCLUSIVELY TO ANY OF THE RETAINED ASSETS OR RETAINED
LIABILITIES), (II) WERE ENTERED INTO IN THE ORDINARY COURSE OF THE BUSINESS WITH
CUSTOMERS OR PROSPECTIVE CUSTOMERS WHICH BENEFIT THE BUSINESS FROM AND AFTER THE
EFFECTIVE DATE, INCLUDING, BUT NOT LIMITED TO, COMPUTER TRAINING CENTER
AGREEMENTS, RIGHTS TO RECEIVE PAYMENT FROM CUSTOMERS FOR SERVICES TO BE
PERFORMED AND INVOICED AFTER THE EFFECTIVE DATE, RIGHTS TO PAYMENT WITH REGARD
TO COUPON SALES AND REDEMPTIONS, PC CLUB SALES, CORPORATE TECHNICAL CLUB SALES
OR APPLICATIONS, AND FUTURE TRAINING CLASSES (“CUSTOMER CONTRACTS”), AND (III)
AT THE ELECTION OF BUYER (WHICH BUYER MAY MAKE BY DELIVERY OF A WRITING TO
PARENT AT ANY TIME BEFORE OR AFTER THE EFFECTIVE DATE), ANY AGREEMENTS ENTERED
INTO BY PARENT FOR THE BENEFIT OF THE BUSINESS CONSISTENT WITH PRACTICES
EMPLOYED IN THE OPERATIONS OF OTHER AFFILIATES OF THE PARENT CONDUCTING
BUSINESSES SIMILAR TO THE BUSINESS; AND

2


--------------------------------------------------------------------------------



(G)                                SELLER’S BOOK AND RECORDS, BOOKS OF ACCOUNT,
FILES, INVOICES, ACCOUNTING RECORDS, AND CORRESPONDENCE RELATING TO ANY OF THE
FOREGOING (“RECORDS”).


1.2                                 RETAINED ASSETS.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 1.1, THE PURCHASED ASSETS SHALL NOT INCLUDE ANY OF THE
FOLLOWING (THE “RETAINED ASSETS”):


(A)                              ANY CUSTOMER CONTRACTS BETWEEN SELLER’S
AFFILIATE AND THIRD PARTY CUSTOMERS FOR THE DELIVERY OF TRAINING MANAGED THROUGH
THE ENTERPRISE LEARNING SOLUTIONS DEPARTMENT OF SELLER’S AFFILIATE, PROVIDED
THAT BUYER SHALL BE ENTITLED TO DELIVER TRAINING IN ITS CAPACITY AS A NEW
HORIZONS FRANCHISEE AND SHALL BE DEEMED THE “SELLING CENTER” WHICH SHALL ENTITLE
BUYER TO RECEIVE CUSTOMARY REVENUE SHARING OFFERED BY THE ENTERPRISE LEARNING
SOLUTIONS DEPARTMENT OF SELLER’S AFFILIATE;


(B)                                SELLER’S CASH AND CASH DEPOSITS;


(C)                                SELLER’S RIGHTS UNDER THIS AGREEMENT;


(D)                               SELLER’S CORPORATE MINUTE BOOKS, STOCK RECORDS
AND TAX RETURNS OR OTHER SIMILAR CORPORATE BOOKS AND RECORDS RELATING TO THE
BUSINESS, TO ANY OF THE RETAINED ASSETS, TO ANY LIABILITY OR OBLIGATION OF THE
SELLER NOT COMPRISING A PART OF THE ASSUMED LIABILITIES, OR TO THE NEGOTIATION
AND CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT, AND THOSE
RECORDS ORIGINALS OF WHICH SELLER IS REQUIRED TO MAINTAIN UNDER APPLICABLE LAW;


(E)                                 SELLER’S RIGHTS ARISING UNDER ANY CONTRACTS
OR AGREEMENTS WHICH ARE NOT AMONG THE ASSIGNED CONTRACTS;


(F)                                 ANY RIGHTS OF SELLER RELATING TO ITS CONDUCT
OF THE BUSINESS WHICH ARISE FROM OR ARE RELATED TO SERVICES PREVIOUSLY PROVIDED
BY THE REGIONAL OFFICE OF SELLER’S AFFILIATE (SUCH AS ACCOUNTING, PAYROLL, LEGAL
OR OTHER SIMILAR SERVICES, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN); AND


(G)                                ANY ASSETS OF ANY OF SELLER’S AFFILIATES.


SECTION 2                                             PURCHASE PRICE


2.1                                 CLOSING PAYMENT.  IN CONSIDERATION FOR THE
TRANSFER OF THE PURCHASED ASSETS, BUYER SHALL ON THE EFFECTIVE DATE PAY TO THE
SELLER THE FOLLOWING AMOUNTS (THE “PURCHASE PRICE”):


(A)                              CASH PAYMENT.  THE SUM OF THREE HUNDRED AND
TWENTY-FIVE THOUSAND ($325,000.00) DOLLARS (THE “CASH PAYMENT”) IN THE FORM OF A
WIRE TRANSFER OR AS DIRECTED BY SELLER; AND


(B)                                ASSUMPTION OF LIABILITIES.  AN AGREEMENT (THE
“ASSIGNMENT AND ASSUMPTION AGREEMENT”) IN FORM AND CONTENT PROVIDED FOR IN
SECTION 3.2(A)(1) OBLIGATING BUYER TO ASSUME SELLER’S OBLIGATIONS WITH REGARD
TO, AND TO INDEMNIFY AND HOLD HARMLESS THE SELLER FROM, THE ASSUMED LIABILITIES
AS DEFINED IN SECTION 2.2(A) BELOW.

3


--------------------------------------------------------------------------------



2.2                                 ASSUMED AND RETAINED LIABILITIES.


(A)                              ASSUMED LIABILITIES.  THE FOLLOWING SHALL
CONSTITUTE, AND ARE HEREIN TOGETHER REFERRED TO AS, THE “ASSUMED LIABILITIES”:

(1)                                  THOSE LIABILITIES WHICH ARE (A) IDENTIFIED
ON SCHEDULE 2.2(A)(1) ATTACHED HERETO (INCLUDING OUTSTANDING PURCHASE ORDERS,
TRADE ACCOUNTS PAYABLE AND ACCRUED LIABILITIES AND EXPENSES REFLECTED ON SAID
SCHEDULE) AND (B) ANY TRADE PAYABLES NOT SO LISTED IF (I) NEITHER SELLER NOR
PARENT HAVE “KNOWLEDGE” (WHICH TERM, WHEN USED IN REFERENCE TO ANY PERSON, MEANS
MATTERS WHICH ARE KNOWN TO SUCH PERSONS AND MATTERS WHICH MIGHT REASONABLY BE
DISCOVERED BY THEM IN THE EXERCISE OF DUE INQUIRY, EXCLUDING INQUIRY OF ANY
ADVERSE PARTY TO THIS AGREEMENT) THEREOF, (II) INVOICES ARE DELIVERED TO BUYER
PROMPTLY FOLLOWING THEIR RECEIPT OR DISCOVERY, (III) [**************], AND (IV)
SUCH LIABILITIES ARE LISTED IN THE SUPPLEMENTAL SCHEDULE PROVIDED FOR IN SECTION
3.2(G)(2) (THE “ASSUMED BALANCE SHEET LIABILITIES”);

(2)                                  SUBJECT TO THE PROVISIONS SET FORTH IN
SECTION 3.3(D) AND THE EXCLUSION PROVIDED FOR IN SECTION 2.2(B)(4)(E), THE
SELLER’S OBLIGATIONS TO ALL INDIVIDUAL AND CORPORATE CUSTOMERS TO PROVIDE
TRAINING WHICH HAS BEEN PURCHASED BY SUCH CUSTOMERS PRIOR TO THE EFFECTIVE DATE
BUT NOT YET DELIVERED AS OF THE EFFECTIVE DATE (THE “TRAINING OBLIGATIONS”);

(3)                                  ANY OBLIGATION FOR CASH REFUNDS TO
CUSTOMERS IN RESPECT TO ANY PREPAID TRAINING, EXCEPT TO THE EXTENT SUCH
CONSTITUTES A RETAINED LIABILITY UNDER SECTION 2.2(B)(4)(E);

(4)                                  ANY OBLIGATION TO PAY FOR TRAINING PROVIDED
BY ANY OTHER FRANCHISEE OR AFFILIATE OF THE FRANCHISOR IN RESPECT TO NATIONAL
TRAINING COUPONS SOLD BY SELLER, EXCEPT TO THE EXTENT SUCH CONSTITUTES A
RETAINED LIABILITY UNDER SECTION 2.2(B)(4)(F);

(5)                                  ANY DEBT, LIABILITY OR OBLIGATION ACCRUING
FROM AND AFTER THE EFFECTIVE DATE UNDER OR PURSUANT TO ANY OF THE ASSIGNED
CONTRACTS;

(6)                                  ANY LIABILITY WHICH RELATES TO THE
TERMINATION OF WILLIAM PENN, A FORMER EMPLOYEE OF SELLER WHOSE EMPLOYMENT WAS
TERMINATED BEFORE THE EFFECTIVE DATE;

(7)                                  ANY DEBTS, LIABILITIES OR OBLIGATIONS
INCURRED BY BUYER, OR ACTIONS, CLAIMS OR LAWSUITS ASSERTED AGAINST EITHER BUYER
OR SELLER, WHICH RELATE TO THE OPERATION OF THE BUSINESS ON OR AFTER THE
EFFECTIVE DATE; AND

(8)                                  ANY CLAIM (AND ANY LIABILITY RESULTING
THEREFROM) AGAINST SELLER WHICH IS MADE BY A PERSON EMPLOYED BY SELLER
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE WHICH IS BASED SOLELY UPON BUYER’S
FAILURE OR REFUSAL TO MAKE AN OFFER OF EMPLOYMENT TO SUCH PERSON AS OF THE
EFFECTIVE DATE (BUT EXCLUDING CLAIMS ARISING FROM ANY OTHER CIRCUMSTANCES,
INCLUDING BUT NOT LIMITED TO, ANY AGREEMENTS EXISTING OR ALLEGED TO EXIST
BETWEEN SELLER AND ANY SUCH PERSON, OR ANY CLAIMS UNDER THE WORKER ADJUSTMENT
AND RETRAINING NOTIFICATION ACT, 29 U.S.C. §§2101-2109, AS AMENDED, OR ANY
CLAIMS UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED).

4


--------------------------------------------------------------------------------



(B)                                RETAINED LIABILITIES.  BUYER SHALL NOT BE
OBLIGATED TO PAY, PERFORM OR ABIDE BY, AND SELLER SHALL RETAIN EXCLUSIVE
RESPONSIBILITY FOR, ANY LIABILITIES, DEBTS, OBLIGATIONS, UNDERTAKINGS OR
COMMITMENTS OF THE SELLER (THE “RETAINED LIABILITIES”), OTHER THAN THE ASSUMED
LIABILITIES.  EXCEPT FOR ASSUMED BALANCE SHEET LIABILITIES IDENTIFIED AND SET
FORTH ON SCHEDULE 2.2(A)(1) (AS AMENDED BY THE SUPPLEMENTAL SCHEDULE), THE
RETAINED LIABILITIES SHALL INCLUDE, BUT NOT BE LIMITED TO, THE FOLLOWING:

(1)                                  ANY SALES, USE, INCOME, GROSS RECEIPTS,
EXCISE, FRANCHISE, EMPLOYMENT, WITHHOLDING OR OTHER IMPOSITION, DUTY OR TAX
(EACH, A “TAX”) IMPOSED BY OR PAYABLE TO ANY GOVERNMENTAL BODY, FEDERAL, STATE
OR LOCAL, ON OR WITH RESPECT TO ANY PERIOD PRIOR TO THE EFFECTIVE DATE OR IN
RESPECT TO THE SALE AND TRANSFER OF THE PURCHASED ASSETS OR THE ASSUMED
LIABILITIES;

(2)                                  ANY LIABILITY OR OBLIGATION ACCRUING PRIOR
TO THE EFFECTIVE DATE IN RESPECT TO (A) ANY EMPLOYEE BENEFIT PLAN OR ANY OTHER
EMPLOYEE BENEFIT ARRANGEMENT OR COMMITMENT WHICH IS OR HAS BEEN MAINTAINED OR
CONTRIBUTED TO BY SELLER, (B) ANY PORTION OF ANY BONUSES EARNED OR ACCRUED UPON
THE BASIS OF ANY EVENTS OCCURRING PRIOR TO THE EFFECTIVE DATE, (C) ANY ACCRUED
VACATION BENEFITS, OR (D) ANY OBLIGATION TO REIMBURSE ANY EMPLOYEE FOR EXPENSES
INCURRED PRIOR TO THE EFFECTIVE DATE;

(3)                                  ANY LIABILITY OR OBLIGATION WHICH, ABSENT
THIS PROVISION, COMPRISES A PART OF THE ASSUMED LIABILITIES BUT WHICH IS COVERED
BY ANY INSURANCE POLICY MAINTAINED BY SELLER OR ANY OF SELLER’S AFFILIATES (BUT,
THEN, ONLY TO THE EXTENT OF SUCH INSURANCE COVERAGE);

(4)                                  ANY (A) INTER-COMPANY CHARGES OR AMOUNTS
DUE PARENT OR ANY AFFILIATE OF SELLER OR PARENT, (B) CLAIMS RELATING TO
INTER-FRANCHISE PAYMENT OBLIGATIONS WHICH ARE BASED ON THE NON-PAYMENT OF
AMOUNTS OWING ANY OTHER FRANCHISEE OF THE FRANCHISOR, (C) AMOUNTS DUE FOR
BORROWED MONEY, (D) OBLIGATIONS ARISING UNDER ANY AGREEMENT, INSTRUMENT OR OTHER
CONTRACTUAL UNDERTAKING OR COMMITMENT THAT IS NOT AN ASSIGNED CONTRACT OR WHICH
IS NOT AN ASSUMED LIABILITY, (E) OBLIGATIONS TO REFUND PREPAYMENTS BY CUSTOMERS
WHICH SELLER RECEIVED WITHOUT PROVIDING ANY TRAINING PRIOR TO THE EFFECTIVE DATE
OR WHICH PREPAYMENTS REPRESENT DUPLICATE PAYMENTS, OR (F) INTER-FRANCHISE
OBLIGATIONS RELATING TO PAYMENT FOR TRAINING PROVIDED BY FRANCHISEES OF THE
FRANCHISOR OTHER THAN THE BUYER OR ITS AFFILIATES UPON REDEMPTION OF NATIONAL
TRAINING COUPONS SOLD BY SELLER PRIOR TO THE EFFECTIVE DATE IN CIRCUMSTANCES
WHERE SAME ARE REDEEMED MORE THAN ONE (1) YEAR AFTER THE ISSUANCE OF SUCH
COUPONS;

[**************]

(6)                                  ANY (A) LIABILITY OR OBLIGATION TO
INDEMNIFY ANY DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF SELLER, EXCEPT WITH REGARD
TO INDEMNIFICATION OBLIGATIONS OWED TO SELLER OR PARENT FROM BUYER AND/OR OWNERS
ARISING UNDER THIS AGREEMENT, (B) LIABILITY ARISING OUT OF OR IN CONNECTION WITH
ANY VIOLATION OF A STATUTE OR GOVERNMENTAL RULE, REGULATION, DIRECTIVE OR OTHER
REQUIREMENT, AND ANY LIABILITY OR OBLIGATION OF A CONDITIONAL, CONTINGENT OR
SIMILAR NATURE EXCEPT FOR MATTERS WHICH ARISE FROM OR RELATE TO A BREACH OF THE
OWNER BUSINESS REPRESENTATIONS (AS DEFINED AND FURTHER DESCRIBED IN SECTION 6.3
BELOW), OR (C) LIABILITY OR OBLIGATION WHICH ARISES

5


--------------------------------------------------------------------------------


FROM OR IS BASED ON A CLAIM FOR INJURY TO OR DEATH OF PERSONS, OR DAMAGE TO OR
DESTRUCTION OF PROPERTY, REGARDLESS OF WHEN ASSERTED, BUT WHICH ARISES FROM
FACTS OR CIRCUMSTANCES WHICH OCCURRED PRIOR TO THE EFFECTIVE DATE;

(7)                                  THE OBLIGATIONS OF SELLER, PARENT OR THEIR
AFFILIATE(S) ON ANY GUARANTY OF THE FACILITIES LEASE (BUT SUBJECT TO THE
PROVISIONS SET FORTH IN SECTION 4.1); AND

(8)                                  ANY DEBTS, LIABILITIES OR OBLIGATIONS
INCURRED BY SELLER, OR ACTIONS, CLAIMS OR LAWSUITS ASSERTED AGAINST EITHER BUYER
OR SELLER WHICH RELATE TO THE OPERATION OF THE BUSINESS PRIOR TO THE EFFECTIVE
DATE, EXCEPT FOR MATTERS WHICH ARISE FROM OR RELATE TO (X) A BREACH OF THE OWNER
BUSINESS REPRESENTATIONS (AS DEFINED AND FURTHER DESCRIBED IN SECTION 6.3
BELOW), (Y) THE ASSUMED LIABILITIES, AND/OR (Z) THE TRAINING OBLIGATIONS.


SECTION 3                                             CLOSING AND CLOSING DATE


3.1                                 CLOSING DATE.  THE CONSUMMATION OF THE
TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT (THE “CLOSING”) HAS BEEN HELD ON THE
DATE OF THIS AGREEMENT (THE “CLOSING DATE”) EFFECTIVE AS OF THE EFFECTIVE DATE.


3.2                                 ACTS OF SELLER AND PARENT.  AT THE CLOSING,
SELLER AND PARENT, OR WHICHEVER THEREOF MAY BE REQUIRED BY THE CIRCUMSTANCES,
HAS TAKEN SUCH ACTIONS AND HAS EXECUTED AND DELIVERED, OR CAUSED TO BE EXECUTED
AND DELIVERED, TO BUYER SUCH CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS ARE
REQUIRED BY THIS AGREEMENT OR AS ARE REQUIRED TO GIVE FULL EFFECT TO THE
TRANSACTIONS PROVIDED FOR HEREIN.  SUCH ACTIONS AND MATERIALS INCLUDE, BUT ARE
NOT BE LIMITED TO, THE FOLLOWING:


(A)                              CONVEYANCE DOCUMENTATION.  SELLER SHALL EXECUTE
AND DELIVER OR CAUSE TO BE EXECUTED AND DELIVERED, OR HAS EXECUTED AND DELIVERED
OR CAUSED TO BE EXECUTED AND DELIVERED, TO BUYER (WITH SUCH ACKNOWLEDGMENTS
REQUIRED BY THE CIRCUMSTANCES) DOCUMENTS OF CONVEYANCE WHICH ARE REQUIRED TO
CONVEY TO BUYER THE PURCHASED ASSETS FREE AND CLEAR OF ALL RESTRICTIONS OR
CONDITIONS TO SALE, CONVEYANCE OR TRANSFER AND FREE AND CLEAR OF ALL LIENS,
MORTGAGES, PLEDGES, ENCUMBRANCES, CHARGES, CLAIMS, SECURITY INTERESTS, TAXES,
CONDITIONS OR RESTRICTIONS OF ANY NATURE OR DESCRIPTION WHATSOEVER (“LIENS”)
(OTHER THAN THOSE IDENTIFIED ON SCHEDULE 3.2(A) HERETO, THE “PERMITTED LIENS”)
AND CONSISTENT WITH THE OTHER REQUIREMENTS OF THIS AGREEMENT.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PURCHASED ASSETS ARE BEING
SOLD “AS IS, WHERE IS” WITHOUT ANY EXPRESS OR IMPLIED WARRANTIES WHATSOEVER. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE DOCUMENTS OF CONVEYANCE
SHALL INCLUDE THE FOLLOWING:

(1)                                  AN ASSIGNMENT AND ASSUMPTION AGREEMENT
(“ASSIGNMENT AND ASSUMPTION AGREEMENT”) IN FORM AND CONTENT SUBSTANTIALLY AS
SHOWN ON EXHIBIT A ATTACHED HERETO PURSUANT TO WHICH, AMONG OTHER THINGS, THE
SELLER CONVEYS AND ASSIGNS TO BUYER ALL RIGHT, TITLE AND INTEREST OF SELLER
ARISING UNDER, PROVIDED FOR IN, OR GOVERNED BY ANY ASSIGNED CONTRACTS (OTHER
THAN THE FACILITIES LEASE);

(2)                                  AN ASSIGNMENT AND ASSUMPTION AGREEMENT
(“ASSIGNMENT OF LEASE”) IN FORM AND CONTENT SUBSTANTIALLY AS SHOWN ON EXHIBIT B
ATTACHED HERETO PURSUANT TO WHICH, AMONG OTHER THINGS, THE SELLER CONVEYS AND
ASSIGNS TO BUYER ALL RIGHT, TITLE AND INTEREST OF SELLER ARISING UNDER, PROVIDED
FOR IN, OR GOVERNED BY THE FACILITIES LEASE, TOGETHER WITH WHICH

6


--------------------------------------------------------------------------------


SELLER SHALL DELIVER A WRITING SIGNED BY THE LANDLORD NAMED IN THE FACILITIES
LEASE OR OTHER PERSON WHOSE APPROVAL OR CONSENT IS REQUIRED IN CONNECTION
THEREWITH SETTING FORTH, IN FORM AND CONTENT REASONABLY ACCEPTABLE TO THE BUYER,
SUCH PERSON’S CONSENT TO SAID ASSIGNMENT AND CERTIFYING TO THE BUYER THE DATE TO
WHICH RENTS HAVE BEEN PAID UNDER THE FACILITIES LEASE, THE AMOUNT OF ANY
SECURITY OR OTHER DEPOSIT HELD BY SUCH PERSON IN RESPECT THERETO, AND THE
NON-EXISTENCE OF ANY FACT, OCCURRENCE OR CIRCUMSTANCE KNOWN BY SUCH PERSON WHICH
WOULD, WITH OR WITHOUT THE GIVING OF NOTICE AND/OR LAPSE OF TIME, CONSTITUTE A
DEFAULT BY THE SELLER UNDER THE FACILITIES LEASE;

(3)                                  A BILL OF SALE (“BILL OF SALE”) IN FORM AND
CONTENT SUBSTANTIALLY AS SHOWN ON EXHIBIT C ATTACHED HERETO AND CONVEYING TO
BUYER ALL OF THE PURCHASED ASSETS (OTHER THAN AS PROVIDED FOR IN THE ASSIGNMENT
AND ASSUMPTION AGREEMENT, OR IN THE ASSIGNMENT OF LEASE, OR IN ANY DOCUMENT OF
TITLE PROVIDED FOR IN SECTION 3.2(A)(4) BELOW);

(4)                                  AN ENDORSEMENT AND DELIVERY OF CERTIFICATES
OF TITLE REQUIRED TO EFFECTUATE THE TRANSFER TO BUYER OF ANY VEHICLES OR OTHER
EQUIPMENT, AND ANY INSTRUMENTS THE ENDORSEMENT AND DELIVERY OF WHICH IS REQUIRED
TO EFFECTUATE TRANSFER TO BUYER; AND

(5)                                  THE WRITTEN CONSENT TO ASSIGNMENT (IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO BUYER) OF THIRD PERSONS WHOSE APPROVAL
OF ANY CONVEYANCE CONTEMPLATED HEREIN IS REQUIRED IN ORDER TO COMPLY WITH THE
REQUIREMENTS OF ANY AGREEMENT OR LEGAL REQUIREMENT BINDING ON THE SELLER, PARENT
OR THEIR AFFILIATES.


(B)                                DELIVERY OF POSSESSION.  SELLER WILL DELIVER
OR CAUSE TO BE DELIVERED TO BUYER, OR HAS DELIVERED OR CAUSED TO BE DELIVERED TO
BUYER, PHYSICAL POSSESSION OF ALL RECORDS, THE ORIGINALS OF ALL ASSIGNED
CONTRACTS, AND OTHER TANGIBLE PROPERTIES COMPRISING ANY PART OF THE PURCHASED
ASSETS, AND ALL KEYS, COMBINATIONS AND OTHER MECHANISMS FOR CONTROLLING ACCESS
TO THE LEASED PREMISES AND TO ANY LOCK BOX OR OTHER REPOSITORY TO WHICH
RECEIVABLES OR OTHER CORRESPONDENCE OF SELLER’S IS ROUTINELY RECEIVED.


(C)                                RECEIVABLES.  SELLER MAINTAINS WITH SUNTRUST
BANK (THE “CUSTODIAL BANK”) ADMINISTRATIVE ARRANGEMENTS REGARDING THE COLLECTION
OF RECEIVABLES.  SUCH ARRANGEMENT PROVIDES FOR A LOCK BOX ARRANGEMENT WITH ALL
ITEMS OF PAYMENT DELIVERED THERETO.  AT THE CLOSING, SELLER WILL DELIVER, OR
CAUSE TO BE DELIVERED, TO THE CUSTODIAL BANK A WRITING WHICH CANCELS THE
ACCOUNT/LOCK BOX ARRANGEMENT AND IRREVOCABLY INSTRUCTS THE CUSTODIAL BANK TO
REMIT DIRECTLY TO BUYER ALL CORRESPONDENCE, ITEMS OF PAYMENT AND OTHER MATERIALS
RECEIVED BY IT PURSUANT TO ANY ARRANGEMENTS MAINTAINED WITH THE SELLER.  TO THE
EXTENT THAT SELLER SHALL, FROM AND AFTER THE EFFECTIVE DATE, RECEIVE ANY ITEMS
OF PAYMENT OR BE CREDITED WITH ANY ITEMS OF PAYMENT IN RESPECT TO ANY
RECEIVABLES, SELLER WILL PROMPTLY ACCOUNT TO BUYER AND PAY TO BUYER SUCH
AMOUNTS.


(D)                               CLOSING CERTIFICATES.

(1)                                  SELLER AND PARENT WILL CAUSE OR HAVE CAUSED
THE FRANCHISOR TO EXECUTE AND DELIVER TO BUYER A CERTIFICATE DATED AS OF THE
EFFECTIVE DATE AND TO THE EFFECT THAT THE EXECUTION OF THE FRANCHISE AGREEMENT
WITH FRANCHISOR SHALL COMPLY WITH FEDERAL AND STATE LAW REGARDING THE SALE OF
FRANCHISES IN THE STATE OF TENNESSEE.

7


--------------------------------------------------------------------------------


(2)                                  PARENT’S PRESIDENT AND CHIEF FINANCIAL
OFFICER SHALL EXECUTE AND DELIVER TO BUYER A CERTIFICATE DATED AS OF THE
EFFECTIVE DATE AND TO THE EFFECT THAT: (A) THE INDEBTEDNESS OF PARENT AND ITS
AFFILIATES (INCLUDING THE SELLER) SECURED BY UCC FINANCING STATEMENTS FILED IN
FAVOR OF BANK OF AMERICA, N.A., AS AGENT, HAS BEEN ASSIGNED TO AND IS HELD BY
WELLS FARGO BANK, N.A., AS AGENT; (B) THE TOTAL INDEBTEDNESS OWING TO WELLS
FARGO BANK, N.A. IS IN AN AMOUNT NOT EXCEEDING THE SUM SET FORTH IN SAID
CERTIFICATE; (C) NEITHER THE PARENT NOR ANY OF ITS AFFILIATES SHALL MAKE ANY
FURTHER OR ADDITIONAL BORROWINGS IN RESPECT THERETO; AND (D) ARRANGEMENTS FOR
THE RELEASE OF THE LIENS UPON THE ASSETS OF SELLER HAVE BEEN AGREED TO WITH THE
NAMED LENDER WHICH PERMIT PROCUREMENT OF SUCH RELEASES WITHOUT REQUIRING ANY
FURTHER ACT OR PAYMENT BY THE PARENT, SELLER OR ANY OTHER AFFILIATES THEREOF.


(E)                                 SECRETARY’S CERTIFICATE; RESOLUTIONS.  THE
SECRETARY OR OTHER EXECUTIVE OFFICER OF SELLER AND PARENT SHALL HAVE DELIVERED
OR HAS DELIVERED TO BUYER A CERTIFICATE, DATED AS OF THE EFFECTIVE DATE, AND TO
THE EFFECT (I) THAT ALL ACTION REQUIRED TO AUTHORIZE AND DIRECT THE SELLER’S AND
PARENT’S EXECUTION AND PERFORMANCE OF THIS AGREEMENT AND ANY OTHER AGREEMENT OR
INSTRUMENT OF CONVEYANCE PROVIDED FOR HEREIN HAS BEEN TAKEN; AND (II) THAT ALL
SUCH ACTION SO TAKEN REMAINS IN EFFECT WITHOUT MODIFICATION OR REVOCATION. 
THERE SHALL BE OR IS ATTACHED TO SUCH CERTIFICATE A TRUE AND COMPLETE COPY OF
THE RESOLUTIONS ADOPTED BY SELLER’S AND PARENT’S GOVERNING BODIES WHICH ARE
REQUIRED IN ORDER TO EFFECTUATE SUCH ACTIONS.


(F)                                 SELLER’S NAME.  SELLER AGREES TO AND SHALL
PERMIT BUYER TO USE THE NAME “NEW HORIZONS COMPUTER LEARNING CENTER OF
NASHVILLE” AS A FICTITIOUS BUSINESS NAME FOR SO LONG AS THE FRANCHISE AGREEMENT
REMAINS IN EFFECT AND, IN THAT REGARD, SHALL (I) FROM TIME TO TIME AT OR AFTER
THE CLOSING, EXECUTE SUCH DOCUMENTS AND TAKE SUCH ACTIONS AS ARE REASONABLY
REQUESTED BY BUYER TO EFFECTUATE SUCH RESULT AND (II) REFRAIN FROM USING OR
PERMITTING OTHERS TO USE SUCH NAME OR ANY NAME SIMILAR THERETO IN THE ACTIVE
CONDUCT OF BUSINESS WHICH IS COMPETITIVE WITH THE BUSINESS OF BUYER CONDUCTED
UNDER THAT NAME.


(G)                                ACTS FOLLOWING CLOSING

(1)                                  LIEN RELEASES.  WITHIN THIRTY (30) DAYS
FOLLOWING THE EFFECTIVE DATE (OR, WHERE A LONGER PERIOD IS REQUIRED FOR REASONS
BEYOND THE CONTROL OF THE SELLER OR PARENT, THEN UP TO SIXTY (60) DAYS FOLLOWING
THE EFFECTIVE DATE), THE SELLER SHALL HAVE CAUSED ANY LIENS (EXCLUDING THE
PERMITTED LIENS) OF RECORD EXISTING IN RESPECT TO ANY OF THE PURCHASED ASSETS TO
BE TERMINATED OR OTHERWISE RELEASED.

(2)                                  SUPPLEMENTAL SCHEDULES.  BECAUSE OF THE
DELAY CUSTOMARILY OCCURRING IN THE POSTING OF CERTAIN ITEMS TO THE BOOKS AND
RECORDS OF SELLER, CERTAIN OF THE SCHEDULES PROVIDED HEREWITH BY SELLER REFLECT
INFORMATION EXISTING AS OF MARCH 31, 2006 OR A LATER DATE, BUT ARE INCOMPLETE AS
OF THE EFFECTIVE DATE.  THEREFORE, WITHIN THIRTY (30) DAYS FOLLOWING THE
EFFECTIVE DATE, SELLER SHALL DELIVER TO BUYER A SCHEDULE (THE “SUPPLEMENTAL
SCHEDULE”) UPDATING THE LISTINGS, DOCUMENTS AND MATERIALS PROVIDED FOR IN EACH
OF (A) SCHEDULE 1.1(E) PERTAINING TO RECEIVABLES AND (B) SCHEDULE 2.2(A)(1)
PERTAINING TO ASSUMED BALANCE SHEET LIABILITIES.

(3)                                  DELIVERIES REGARDING RECEIVABLES.  FROM
TIME TO TIME AT THE REQUEST OF BUYER, SELLER WILL PROVIDE BUYER WITH SUCH
ASSISTANCE AS BUYER SHALL REASONABLY

8


--------------------------------------------------------------------------------


REQUEST IN ORDER TO ENABLE BUYER TO ENJOY THE BENEFITS INTENDED TO BE CONVEYED
WITH REGARD TO THE RECEIVABLES (BUT NO SUCH REQUEST SHALL REQUIRE THE
EXPENDITURE OF FUNDS BY, OR REQUIRE ANYTHING OTHER THAN TELEPHONE CONSULTATIONS
OR EXECUTION OF LETTERS OR OTHER WRITTEN COMMUNICATIONS TO CUSTOMERS OF SELLER
OR ISSUERS OF CREDIT CARDS HONORED BY SELLER IN RESPECT TO THE RECEIVABLES).


3.3                                 ACTS OF BUYER AND OWNERS.  AT THE CLOSING
(OR, AS TO PAYMENTS PROVIDED FOR IN CLAUSE (A) BELOW, ON THE EFFECTIVE DATE),
BUYER AND OWNERS, OR WHICHEVER THEREOF IS REQUIRED BY THE CIRCUMSTANCES, WILL
EXECUTE AND DELIVER OR CAUSE TO BE EXECUTED AND DELIVERED, OR HAS EXECUTED OR
DELIVERED OR CAUSED TO BE EXECUTED AND DELIVERED, TO SELLER AND PARENT, OR
WHICHEVER THEREOF SHALL BE REQUIRED BY THE CIRCUMSTANCES, SUCH CERTIFICATES,
INSTRUMENTS AND DOCUMENTS AS ARE REQUIRED BY THIS AGREEMENT OR AS ARE REQUIRED
TO GIVE FULL EFFECT TO THE TRANSACTIONS PROVIDED FOR HEREIN.  SUCH SHALL
INCLUDE, BUT NOT BE LIMITED TO, THE FOLLOWING:


(A)                              CASH PAYMENT.  BUYER SHALL PAY (I) TO SELLER,
THE CASH PAYMENT AS PROVIDED FOR IN SECTION 2.1(A) AND (II) TO FRANCHISOR, THE
SUM OF SEVENTY-FIVE THOUSAND ($75,000.00) DOLLARS IN FULL SATISFACTION OF
BUYER’S OBLIGATION TO PAY AN INITIAL FRANCHISE FEE (THE “INITIAL FRANCHISE FEE”)
IN CONNECTION WITH THE MATTERS PROVIDED FOR IN SECTION 3.5(B) BELOW.


(B)                                ASSUMPTION.  BUYER WILL EXECUTE AND DELIVER,
OR HAS EXECUTED AND DELIVERED, TO SELLER (I) THE ASSIGNMENT AND ASSUMPTION
AGREEMENT PURSUANT TO WHICH, AMONG OTHER THINGS, THE BUYER ASSUMES THE ASSUMED
LIABILITIES AND ALL OBLIGATIONS ACCRUING ON OR AFTER THE EFFECTIVE DATE UNDER
ANY OF THE ASSIGNED CONTRACTS, AND (II) THE ASSIGNMENT OF LEASE PURSUANT TO
WHICH, AMONG OTHER THINGS, THE BUYER ASSUMES THE OBLIGATIONS OF SELLER UNDER THE
FACILITIES LEASE TO THE EXTENT SAME ACCRUE FROM AND AFTER THE EFFECTIVE DATE.


(C)                                SECRETARY’S CERTIFICATE; RESOLUTIONS.  THE
SECRETARY OR OTHER OFFICER OF BUYER HAS DELIVERED OR SHALL HAVE DELIVERED TO
SELLER A CERTIFICATE, DATED AS OF THE EFFECTIVE DATE, AND TO THE EFFECT THAT ALL
ACTION REQUIRED TO AUTHORIZE AND DIRECT THE EXECUTION AND PERFORMANCE OF THIS
AGREEMENT AND ANY OTHER AGREEMENT OR INSTRUMENT OF CONVEYANCE PROVIDED FOR
HEREIN HAS BEEN TAKEN; AND THAT ALL SUCH ACTION SO TAKEN REMAINS IN EFFECT
WITHOUT MODIFICATION OR REVOCATION.  THERE SHALL BE ATTACHED TO SUCH CERTIFICATE
A TRUE AND COMPLETE COPY OF THE RESOLUTIONS ADOPTED BY THE MEMBERS OF BUYER
AUTHORIZING SUCH ACTIONS.


(D)                               ACTS FOLLOWING CLOSING: TRAINING OBLIGATIONS. 
BUYER HAS DETERMINED THAT THE PROCEDURES REQUIRED TO BE FOLLOWED BY THEC WHICH
ARE NECESSARY TO BE COMPLIED WITH IN ORDER FOR BUYER TO ENJOY THE BENEFITS OF
THIS AGREEMENT ARE SUCH THAT BUYER’S APPLICATION MAY NOT BE SUBMITTED NOR ACTED
UPON UNTIL AFTER THE CLOSING HEREUNDER.  BUYER AGREES (I) TO MAKE TIMELY
APPLICATION TO THEC FOR SUCH PERMITS AND LICENSES AS MAY BE REQUIRED FOR SUCH
PURPOSES, (II) TO NOTIFY SELLER OF ANY PROGRESS OCCURRING WITH REGARD THERETO,
AND (III) TO OBTAIN FINAL APPROVAL OF SUCH PERMITS AND LICENSES FROM THEC NO
LATER THAN NINETY (90) DAYS AFTER THE EFFECTIVE DATE, FAILING IN WHICH BUYER
SHALL BE RESPONSIBLE FOR PAYING FOR THE DELIVERY OF TRAINING SUFFICIENT TO MEET
THE SELLER’S TRAINING OBLIGATIONS.


3.4                                 PRORATIONS AT CLOSING.  ANY AND ALL REAL
PROPERTY TAXES, PERSONAL PROPERTY TAXES, ASSESSMENTS, LEASE RENTALS, AND OTHER
CHARGES APPLICABLE TO THE LEASED PREMISES, THE PURCHASED ASSETS OR THE ASSUMED
LIABILITIES WILL BE PRORATED TO THE EFFECTIVE DATE, AND SUCH TAXES AND

9


--------------------------------------------------------------------------------



OTHER CHARGES SHALL BE ALLOCATED BETWEEN THE PARTIES BY ADJUSTMENT AT THE
CLOSING, OR AS SOON THEREAFTER AS THE PARTIES MAY AGREE.


3.5                                 OTHER AGREEMENTS.  IN ADDITION TO THE
MATTERS PROVIDED FOR ELSEWHERE IN THIS AGREEMENT, AT OR PRIOR TO THE CLOSING,
THE PARTIES SHALL ADDITIONALLY EXECUTE, OR CAUSE THEIR AFFILIATES NAMED THEREIN
TO EXECUTE, THE FOLLOWING SEPARATE AGREEMENTS:


(A)                              EMPLOYMENT ARRANGEMENTS.  ON THE CLOSING DATE
BUT AS OF THE EFFECTIVE DATE, SELLER SHALL TERMINATE THE EXISTING EMPLOYEES OF
THE BUSINESS AND BUYER SHALL OFFER EMPLOYMENT AND BENEFITS (INCLUDING HEALTH
INSURANCE) TO THOSE EMPLOYEES WHO BUYER WISHES TO EMPLOY, ALL AT BUYER’S SOLE
COST AND EXPENSE.


(B)                                FRANCHISE AGREEMENT.  BUYER AND NEW HORIZONS
FRANCHISING GROUP, INC., AN AFFILIATE OF SELLER AND WHOLLY-OWNED DIRECT OR
INDIRECT SUBSIDIARY OF PARENT, AS FRANCHISOR (THE “FRANCHISOR”), SHALL EXECUTE A
TEN (10) YEAR FRANCHISE AGREEMENT (THE “FRANCHISE AGREEMENT”).


(C)                                CONSENTS AND APPROVALS.  ALL CONSENTS,
APPROVALS OR AUTHORIZATIONS OF ANY GOVERNMENTAL AGENCY (INCLUDING THE TENNESSEE
HIGHER EDUCATION COMMISSION (“THEC”)), THE LANDLORD NAMED IN THE FACILITIES
LEASE AND ANY OTHER PERSON WHOSE APPROVAL IS REQUIRED TO ASSIGN TO THE BUYER THE
ASSIGNED CONTRACTS AND ANY OTHER PURCHASED ASSETS SHALL HAVE BEEN OBTAINED ON
TERMS SATISFACTORY TO BUYER AND SHALL BE IN FULL FORCE AND EFFECT; AND, EXCEPT
AS CONTEMPLATED IN SECTION 3.3(D), ALL PERMITS REQUIRED TO ALLOW BUYER TO
CONDUCT THE OPERATIONS OF THE BUSINESS FOLLOWING THE EFFECTIVE DATE SHALL HAVE
BEEN ASSIGNED TO BUYER BY SELLER OR OTHERWISE OBTAINED BY BUYER.  IN CONNECTION
HEREWITH, BUYER AGREES, CONSISTENT WITH APPLICABLE LAW AND CIRCUMSTANCES, TO
EXPEDITIOUSLY TAKE SUCH ACTIONS AS ARE REQUIRED TO OBTAIN THE APPROVAL OF THEC
TO THE TRANSFER OF SELLER’S APPLICABLE LICENSES OR, IF SUCH IS NOT ASSIGNABLE,
TO INITIATE AND DILIGENTLY UNDERTAKE TO OBTAIN SUCH THEC APPROVAL AS MAY BE
REQUIRED.  BUYER AGREES TO PROVIDE ALL REASONABLY REQUIRED INFORMATION TO THEC
AND TO PAY ANY NECESSARY FEES ASSOCIATED WITH SUCH APPROVAL.


SECTION 4               ADDITIONAL COVENANTS AND AGREEMENTS


4.1           INDEMNITY OF OWNERS REGARDING GUARANTEE OF FACILITIES LEASE. 
TOGETHER WITH THE REQUIREMENTS SET FORTH IN THIS AGREEMENT, THE BUYER AND
CERTAIN OTHER ORGANIZATIONS AFFILIATED BY COMMON OWNERSHIP WITH THE BUYER ARE
ACQUIRING, BY WAY OF SUBLEASE OR ASSIGNMENT, THE LEASEHOLD INTERESTS OF SELLER
AND CERTAIN OTHER CORPORATIONS AFFILIATED BY COMMON OWNERSHIP WITH THE SELLER. 
SUCH LEASEHOLD INTERESTS, WHICH INCLUDE THOSE CREATED BY THE FACILITIES LEASE,
ARE HEREIN TOGETHER REFERRED TO AS THE “OCCUPANCY LEASES”.  PARENT IS OR MAY BE
A GUARANTOR OR OTHERWISE OBLIGATED FOR THE PERFORMANCE BY THE TENANT OR LESSEE
NAMED IN THE OCCUPANCY LEASES, WHICH TENANT OR LESSEE WILL INCLUDE THE BUYER OR
ITS AFFILIATES FROM AND AFTER THE EFFECTIVE DATE, AND PARENT MAY NOT BE
PERMITTED TO MODIFY OR CANCEL ITS GUARANTY OF THE OCCUPANCY LEASES IN CONNECTION
WITH THE ASSIGNMENTS OF THE OCCUPANCY LEASES.  ACCORDINGLY, PARENT MAY REMAIN
LIABLE ON THE OCCUPANCY LEASES IN THE EVENT BUYER IS UNABLE TO PERFORM
THEREUNDER AS REQUIRED IN THE ASSIGNMENT OF LEASE (OR IN ANY SUBLEASE EXECUTED
IN LIEU OF AN ASSIGNMENT OF LEASE).  IN CONSIDERATION OF THE TRANSFERS
CONTEMPLATED IN THIS AGREEMENT AND THE ASSIGNMENT (OR SUBLETTING) OF THE
OCCUPANCY LEASES, THE OWNERS AGREE TO AND DO HEREBY JOINTLY AND SEVERALLY
INDEMNITY AND AGREE TO HOLD PARENT HARMLESS OF AND FROM ANY CLAIMS MADE BY THE
LANDLORDS NAMED IN THE

10


--------------------------------------------------------------------------------



OCCUPANCY LEASES BASED ON A BREACH BY BUYER (OR ANY AFFILIATED ENTITY OF THE
BUYER) OF ANY SUCH OCCUPANCY LEASE; PROVIDED, HOWEVER, THE AGGREGATE LIABILITY
OF THE OWNERS HEREUNDER IN RESPECT TO ALL OF THE AFORESAID OCCUPANCY LEASES (AND
WITHOUT DUPLICATION BY REASON OF ANY SIMILAR PROVISION APPEARING IN THE
AGREEMENTS EXECUTED BY OWNERS RELATING TO THE PURCHASES BEING CONTEMPORANEOUSLY
MADE BY BUYER’S AFFILIATES) SHALL BE AND IS LIMITED TO THE AGGREGATE SUM OF TWO
HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000) MINUS FIFTY THOUSAND DOLLARS
($50,000) FOR EACH YEAR (12 MONTHS) AFTER THE EFFECTIVE DATE; I.E., IF NO DEMAND
HAS BEEN MADE UPON PARENT FOR PAYMENT UNDER ANY OF THE OCCUPANCY LEASES (OR ANY
GUARANTY OR OTHER DOCUMENT EXECUTED BY PARENT IN CONNECTION THEREWITH) PRIOR TO
EACH SUCCEEDING ANNUAL ANNIVERSARY OF THE EFFECTIVE DATE, THEN THE LIABILITY OF
OWNERS IN RESPECT TO THEIR INDEMNITY PROVIDED FOR HEREIN SHALL BE REDUCED BY
FIFTY THOUSAND DOLLARS ($50,000) ON EACH SUCH ANNIVERSARY DATE.


4.2                                 NON-SOLICITATION.  EXCLUDING PERSONS
EMPLOYED BY SELLER IN CONNECTION WITH THE BUSINESS TO WHOM BUYER SHALL MAKE
OFFERS OF EMPLOYMENT AS PROVIDED FOR IN SECTION 3.5(A), BUYER AND SELLER AGREE
NOT TO SOLICIT, RECRUIT OR HIRE ANY EMPLOYEES OF THE OTHER PARTY, OR THE OTHER
PARTY’S AFFILIATES, FOR SO LONG AS THE FRANCHISE AGREEMENT REMAINS IN EFFECT OR,
IF A SHORTER PERIOD OF TIME, FOR SIX (6) MONTHS FOLLOWING THE TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT WITH SUCH PARTY OR SUCH PARTY’S AFFILIATES.


4.3                                 REGIONAL SERVICES.  WITHIN THIRTY (30) DAYS
AFTER THE EFFECTIVE DATE, ALL REGIONAL SERVICES PREVIOUSLY PERFORMED AT THE
LEASED PREMISES FOR SELLER’S AFFILIATES IN INDIANAPOLIS, INDIANA AND CLEVELAND,
OHIO (THE “REGIONAL SERVICES”) SHALL BE TRANSITIONED TO ANOTHER AFFILIATE OF
SELLER AT SELLER’S COST AND EXPENSE, BUT WITH BUYER’S COOPERATION; PROVIDED,
HOWEVER, THAT BUYER SHALL ENSURE THAT ALL REGIONAL SERVICES CONTINUE TO BE
PROVIDED TO THE NAMED SELLER’S AFFILIATES DURING THE ENTIRE THIRTY (30) DAY
PERIOD AFTER THE EFFECTIVE DATE.  FOR SUCH SERVICES, SELLER SHALL ONLY BE
REQUIRED TO REIMBURSE BUYER FOR ACCOUNTING AND HUMAN RESOURCE SERVICES
(EXCLUSIVE OF ANY OTHER COSTS, SUCH AS THE SALARY OF ANY OWNER) IN ACCORDANCE
WITH THE TERMS OF  THAT CERTAIN SERVICES AND COST SHARING AGREEMENT DATED AS OF
APRIL 30, 1998 BY AND BETWEEN, AMONG OTHERS, SELLER, CERTAIN OF SELLER’S
AFFILIATES AND NEW HORIZONS EDUCATION CORPORATION.


4.4                                 CUSTOMER RECORDS. THE PARTIES WILL MAINTAIN
THE CONFIDENTIALITY OF ALL CUSTOMER RECORDS AND FILES IN ACCORDANCE WITH
APPLICABLE FEDERAL AND STATE LAWS AND REGULATIONS.  ON THE CLOSING DATE, SELLER
AGREES TO DELIVER TO BUYER ALL ORIGINAL CUSTOMER RECORDS AND FILES THAT RELATE
TO THE PURCHASE AND DELIVERY OF COMPUTER TRAINING FOR THE BUSINESS, INCLUDING
THE FILES WHICH RELATE TO THE TRAINING OBLIGATIONS.  IN THE EVENT THAT SELLER IS
AUDITED BY ANY FEDERAL, STATE OR LOCAL ENTITY FOLLOWING THE EFFECTIVE DATE,
BUYER SHALL PROVIDE SELLER OR ITS DESIGNEES WITH REASONABLE ACCESS, DURING
NORMAL BUSINESS HOURS, TO ALL ORIGINAL CUSTOMER FILES RELATED TO THE PURCHASED
ASSETS.


4.5                                 INSURANCE.  IF SELLER OR PARENT OR ANY OF
THEIR AFFILIATES POSSESS INSURANCE WHICH PROVIDES COVERAGE IN RESPECT TO ANY
CLAIM OF LOSS MADE AFTER THE EFFECTIVE DATE, THEN SUCH INSURANCE SHALL BE DEEMED
PRIMARY COVERAGE FOR ANY SUCH LOSS AND SELLER, PARENT AND THEIR AFFILIATES AGREE
TO COOPERATE WITH THE BUYER IN FILING AND PROSECUTING ANY CLAIM OF LOSS RELATING
TO SUCH MATTERS.  FOR A PERIOD OF NOT MORE THAN THREE (3) YEARS FOLLOWING THE
EFFECTIVE DATE, BUYER AGREES TO MAINTAIN GENERAL LIABILITY INSURANCE IN THE
AMOUNT OF $1,000,000 PER CLAIM AND $1,000,000 IN THE AGGREGATE; AND, UPON
WRITTEN REQUEST BY THE SELLER, BUYER WILL PROVIDE SELLER

11


--------------------------------------------------------------------------------



WITH CERTIFICATES OF INSURANCE NAMING SELLER OR ITS AFFILIATED COMPANIES AS
ADDITIONAL INSUREDS IN ORDER TO ENSURE THAT BUYER IS ABLE TO MEET ITS
INDEMNIFICATION OBLIGATIONS HEREUNDER.


4.6                                 FURTHER ASSURANCES.  EACH OF THE PARTIES
AGREE TO USE THEIR BEST EFFORTS TO TIMELY SATISFY ANY CONDITIONS TO CLOSING
PROVIDED FOR HEREIN AND TO ASSIST EACH OTHER IN DOING SUCH THINGS AND MATTERS AS
ARE REQUIRED TO CONSUMMATE THE TRANSACTIONS PROVIDED FOR HEREIN.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE SELLER AND PARENT AGREE TO ASSIST
THE BUYER IN PROCURING TIMELY TRANSFER OF ALL ASSIGNED CONTRACTS (INCLUDING
LICENSES, AUTHORIZED TRAINING CENTER AGREEMENTS, VENDOR CONTRACTS AND SOFTWARE
LICENSES).


4.7                                 ANNOUNCEMENTS; CONFIDENTIALITY.  THE PARTIES
(OR CERTAIN OF THE PARTIES OR THEIR PREDECESSORS) HAVE PREVIOUSLY EXECUTED A
CONFIDENTIALITY AGREEMENT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREIN.  AS OF THE EFFECTIVE DATE, SAID CONFIDENTIALITY AGREEMENT SHALL BE OF NO
FURTHER FORCE OR EFFECT AND, INSTEAD, THE PARTIES AGREE AS FOLLOWS:


(A)                              CONFIDENTIALITY AGREEMENT.  EXCEPT TO THE
EXTENT OF THE REPRESENTATIONS AND WARRANTIES PROVIDED FOR IN THIS AGREEMENT, NO
PARTY SHALL HAVE ANY LIABILITY TO THE OTHER BASED ON ANY CLAIM THAT THE
INFORMATION PROVIDED BY SUCH PARTY PURSUANT TO THE CONFIDENTIALITY AGREEMENT WAS
UNTRUE, INCOMPLETE OR MISLEADING IN ANY WAY.  RATHER, THE PARTIES SHALL BE
ENTITLED TO RELY ONLY UPON THE REPRESENTATIONS AND WARRANTIES SET FORTH OR
PROVIDED FOR IN THIS AGREEMENT.


(B)                                PUBLIC ANNOUNCEMENTS.  THE SELLER AND PARENT,
ON THE ONE HAND, AND BUYER AND OWNERS, ON THE OTHER HAND, WILL CONSULT WITH EACH
OTHER BEFORE ISSUING ANY PRESS RELEASE OR OTHERWISE MAKING ANY PUBLIC STATEMENT
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN AND SHALL NOT ISSUE ANY
SUCH PRESS RELEASE OR MAKE ANY SUCH PUBLIC STATEMENT WITHOUT THE APPROVAL OF THE
OTHERS, UNLESS COUNSEL HAS ADVISED SUCH PARTY THAT SUCH RELEASE OR OTHER PUBLIC
STATEMENT MUST BE ISSUED IMMEDIATELY AND THE ISSUING PARTY HAS NOT BEEN ABLE,
DESPITE ITS GOOD FAITH EFFORTS, TO SECURE THE PRIOR APPROVAL OF THE OTHER
PARTIES.


SECTION 5                                             REPRESENTATIONS AND
WARRANTIES OF SELLER AND PARENT.  EACH OF SELLER AND/OR PARENT, OR WHICHEVER
THEREOF IS REFERRED TO OR AS THE CIRCUMSTANCES REQUIRE (AND, IF BOTH, THEN
JOINTLY AND SEVERALLY), REPRESENTS AND WARRANTS TO THE BUYER AND OWNERS AS
FOLLOWS:


5.1                                 ORGANIZATION AND EXISTENCE.  SELLER AND
PARENT ARE DELAWARE CORPORATIONS, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND EACH HAS ALL NECESSARY
CORPORATE POWER TO OWN ITS ASSETS (INCLUDING THE PURCHASED ASSETS) AND TO
OPERATE ITS BUSINESS (INCLUDING THE BUSINESS) AS NOW OWNED AND OPERATED BY THEM.


5.2                                 AUTHORITY.  SELLER AND PARENT EACH HAS THE
FULL LEGAL RIGHT, POWER, CAPACITY, AND AUTHORITY REQUIRED TO ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.  ALL APPROVALS OF THE SELLER’S
AND/OR PARENT’S BOARD OF DIRECTORS OR OTHER GOVERNING BODY REQUIRED TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SUCH PARTIES HAS
BEEN OBTAINED AND, ASSUMING DUE EXECUTION AND DELIVERY BY THE BUYER AND OWNERS,
THIS AGREEMENT REPRESENTS A LEGAL, VALID AND BINDING OBLIGATION OF SELLER AND
PARENT THAT IS ENFORCEABLE AGAINST THEM IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
(I) AS TO ENFORCEABILITY, BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS RIGHTS GENERALLY, (II)

12


--------------------------------------------------------------------------------



THE OBTAINING OF ANY APPROVALS OR CONSENTS REQUIRED IN CONNECTION HEREWITH AND
AS PROVIDED FOR HEREIN, AND (III) GENERAL EQUITABLE PRINCIPLES AND TO THE
DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDINGS SEEKING THE REMEDY OF
SPECIFIC PERFORMANCE AND INJUNCTIVE AND OTHER FORMS OF EQUITABLE RELIEF MAY BE
BROUGHT.


5.3                                 TITLE.  SELLER HAS GOOD AND MARKETABLE TITLE
TO, OR A VALID LEASEHOLD OR LICENSED INTEREST IN, ALL OF THE PURCHASED ASSETS
AND, EXCEPT AS OTHERWISE INDICATED HEREIN, SUCH PURCHASED ASSETS ARE FREE AND
CLEAR OF ANY LIENS OTHER THAN THE PERMITTED LIENS.


5.4                                 NO BREACH; REQUIRED APPROVALS.  THE
EXECUTION AND DELIVERY BY THE SELLER AND PARENT OF THIS AGREEMENT, THE
CONSUMMATION BY THEM OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE
PERFORMANCE BY THEM OF THEIR OBLIGATIONS UNDER THIS AGREEMENT:


(A)                              WILL NOT VIOLATE ANY PROVISION OF THE CHARTER
OR BYLAWS OF SUCH PARTIES, NOR VIOLATE ANY LAWS, ORDERS, DECREES, JUDGMENTS OR
RULINGS OF ANY JUDICIAL OR GOVERNMENTAL BODY APPLICABLE TO THE SELLER OR PARENT;
AND


(B)                                EXCEPT AS SHOWN ON SCHEDULE 5.4 ATTACHED
HERETO, WILL NOT REQUIRE THE SELLER OR PARENT TO OBTAIN ANY CONSENTS OR
APPROVALS OF, OR MAKE ANY FILINGS WITH OR GIVE ANY NOTICES TO, ANY GOVERNMENTAL
BODIES OR ANY OTHER PERSON AND WILL NOT VIOLATE, RESULT IN THE BREACH OF, OR
CONSTITUTE (OR WITH NOTICE OR LAPSE OF TIME OR BOTH, CONSTITUTE) A DEFAULT UNDER
ANY CONTRACT, LEASE, LICENSE OR OTHER AGREEMENT TO WHICH THE SELLER OR PARENT IS
A PARTY OR IS BOUND.


5.5                                 RECEIVABLES.  THE RECEIVABLES CONSIST OF
THOSE IDENTIFIED PURSUANT TO THE REQUIREMENTS OF SECTION 1.1(E) AND NEITHER
SELLER NOR PARENT HAS RECEIVED ANY WRITTEN NOTICE, NOR HAVE ANY KNOWLEDGE OF THE
EXISTENCE OF ANY CLAIM OF OFFSET OR COUNTERCLAIM BY ANY ACCOUNT DEBTOR. 
OTHERWISE, SELLER MAKES NO REPRESENTATION OR WARRANTY REGARDING THE QUALITY OF
THE RECEIVABLES NOR WHETHER OR NOT THEY ARE COLLECTABLE.


5.6                                 THE BUSINESS AND RELATED MATTERS.  TO THE
BEST OF SELLER’S AND PARENT’S KNOWLEDGE, THE SELLER AND PARENT REPRESENT AS
FOLLOWS (THE “SELLER BUSINESS REPRESENTATIONS”):


(A)                              EXCEPT AS EXPRESSLY SET FORTH IN SELLER’S MOST
RECENT FINANCIAL STATEMENTS, A COPY OF WHICH IS ATTACHED HERETO AS SCHEDULE
5.6(A) (THE “SELLER FINANCIAL STATEMENTS”), THERE IS NO LIABILITY, CLAIM,
DEFICIENCY, GUARANTEE OR OBLIGATION (ABSOLUTE, ACCRUED, CONTINGENT OR
OTHERWISE), AND THERE IS NO BASIS FOR ANY SUCH LIABILITY OR OBLIGATION, WITH
REGARD TO THE BUSINESS, NOR DO SELLER OR PARENT HAVE KNOWLEDGE THAT ANY
SUPPLIER, CLIENT OR CUSTOMER INTENDS TO MAKE A REDUCTION IN ITS PRESENT LEVEL OF
BUSINESS CONDUCTED WITH THE BUSINESS AFTER THE EFFECTIVE DATE, EITHER AS A
RESULT OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY OR FOR ANY
OTHER REASON;


(B)                                AS TO EACH OF THE ASSIGNED CONTRACTS WHICH IS
MATERIAL TO THE OPERATION OF THE BUSINESS, EACH IS IN FULL FORCE AND EFFECT AND
NO PARTY THERETO IS IN DEFAULT OR HAS FAILED TO TIMELY AND FULLY DISCHARGE ITS
OBLIGATIONS THEREUNDER, NOR HAS THERE OCCURRED ANY EVENT THAT, WITH THE LAPSE OF
TIME AND/OR THE GIVING OF NOTICE, WOULD CONSTITUTE A DEFAULT THEREUNDER;

13


--------------------------------------------------------------------------------



(C)                                THE BUSINESS IS IN COMPLIANCE IN ALL RESPECTS
WITH ALL APPLICABLE LAWS RESPECTING EMPLOYMENT, EMPLOYMENT PRACTICES, EMPLOYEE
CLASSIFICATION, LABOR RELATIONS, FAMILY AND MEDICAL LEAVES, MILITARY LEAVES,
LEAVES OF ABSENCE GENERALLY, SAFETY AND HEALTH, WAGES, HOURS AND TERMS AND
CONDITIONS OF EMPLOYMENT, AND ALL WAGES, SALARIES, COMMISSIONS, BONUSES,
BENEFITS AND OTHER COMPENSATION DUE AND PAYABLE TO ALL EMPLOYEES OF THE BUSINESS
UNDER ANY POLICY, PRACTICE, AGREEMENT, PLAN, PROGRAM OR ANY STATUTE OR OTHER LAW
FOR SERVICES PERFORMED THROUGH THE EFFECTIVE DATE HAVE BEEN PAID OR ACCRUED;


(D)                               EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS AGREEMENT, ALL GOVERNMENTAL PERMITS WHICH ARE NECESSARY FOR THE OPERATION
OF THE BUSINESS ARE, AND WILL BE IMMEDIATELY AFTER THE CLOSING, VALID AND IN
FULL FORCE AND EFFECT AND ENFORCEABLE, AND SUCH GOVERNMENTAL PERMITS ARE
SUFFICIENT TO PERMIT THE BUSINESS TO BE OPERATED IN ITS CONDITION AS OF THE
EFFECTIVE DATE;


(E)                                 THE BUSINESS IS IN MATERIAL COMPLIANCE WITH
ALL APPLICABLE FEDERAL, STATE AND LOCAL STATUTES, LAWS, RULINGS AND ORDINANCES
AND NEITHER SELLER NOR PARENT HAVE ANY KNOWLEDGE OF CIRCUMSTANCES WHICH ARE
LIKELY TO RESULT IN A MATERIAL VIOLATION OF ANY OF THE FOREGOING;


(F)                                 THERE ARE NO CLAIMS, ACTIONS, SUITS,
PROCEEDINGS, OR INVESTIGATIONS PENDING OR THREATENED NOR ANY UNSATISFIED
JUDGMENTS OR OUTSTANDING ORDERS, INJUNCTIONS, DECREES, STIPULATIONS OR AWARDS
(WHETHER RENDERED BY A COURT OR ADMINISTRATIVE AGENCY OR BY ARBITRATION), AT
LAW, EQUITY OR OTHERWISE, WHICH INVOLVE THE BUSINESS OR ANY OF THE PURCHASED
ASSETS OR ASSUMED LIABILITIES; AND


(G)                                THE SCHEDULES PROVIDED FOR IN SECTION 1.1 AND
SECTION 2.2 ARE TRUE AND COMPLETE WITH RESPECT TO THE MATTERS PROVIDED FOR
THEREIN.


SECTION 6                                             REPRESENTATIONS OF BUYER
AND OWNERS.  BUYER AND/OR OWNERS, OR WHICHEVER THEREOF IS REFERRED TO OR AS THE
CIRCUMSTANCES REQUIRE (AND, IF BOTH, THEN JOINTLY AND SEVERALLY), REPRESENT AND
WARRANT TO THE SELLER AND PARENT AS FOLLOWS:


6.1                                 ORGANIZATION AND EXISTENCE.  BUYER IS A
LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF TENNESSEE.  OWNERS OWN 100% OF THE ISSUED AND
OUTSTANDING MEMBERSHIP INTERESTS OF BUYER.


6.2                                 AUTHORITY.  SUBJECT TO RECEIPT OF ANY
APPROVALS REQUIRED TO BE OBTAINED FROM THEC FOR WHICH PROVISION IS MADE IN
SECTION 3.3(D) HEREOF, BUYER HAS THE FULL LEGAL RIGHT, POWER, CAPACITY, AND
AUTHORITY REQUIRED TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE EXECUTION OF THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY THE
OWNERS.  ASSUMING DUE EXECUTION AND DELIVERY BY THE SELLER AND PARENT, THIS
AGREEMENT REPRESENTS A LEGAL, VALID AND BINDING OBLIGATION OF BUYER AND OWNERS
THAT IS ENFORCEABLE AGAINST THEM IN ACCORDANCE WITH ITS TERMS, SUBJECT TO (I) AS
TO ENFORCEABILITY, BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS RIGHTS GENERALLY, (II) THE OBTAINING OF
ANY APPROVALS OR CONSENTS REQUIRED IN CONNECTION HEREWITH AND AS PROVIDED FOR
HEREIN, AND (III) GENERAL EQUITABLE PRINCIPLES AND TO THE DISCRETION OF THE
COURT BEFORE WHICH ANY PROCEEDINGS

14


--------------------------------------------------------------------------------



SEEKING THE REMEDY OF SPECIFIC PERFORMANCE AND INJUNCTIVE AND OTHER FORMS OF
EQUITABLE RELIEF MAY BE BROUGHT.


6.3                                 THE BUSINESS AND RELATED MATTERS.  BUYER AND
SELLER ACKNOWLEDGE THAT CERTAIN OF THE OWNERS HAVE SERVED IN OFFICIAL CAPACITIES
(INCLUDING AS REGIONAL VICE PRESIDENT OF THE AREA IN WHICH THE BUSINESS OPERATED
PRIOR TO THE EFFECTIVE DATE) WITH RESPECT TO THE BUSINESS AND HAVE BEEN
RESPONSIBLE FOR MANAGING THOSE WHO ARE INVOLVED IN ITS DAY TO DAY AFFAIRS AND
OPERATIONS.  AS A RESULT, TO THE BEST OF OWNERS’ KNOWLEDGE, THE OWNERS REPRESENT
AS FOLLOWS (THE “OWNER BUSINESS REPRESENTATIONS”):


(A)                              EXCEPT AS EXPRESSLY SET FORTH IN THE SELLER
FINANCIAL STATEMENTS, THERE IS NO LIABILITY, CLAIM, DEFICIENCY, GUARANTEE OR
OBLIGATION (ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE), AND THERE IS NO BASIS
FOR ANY SUCH LIABILITY OR OBLIGATION, WITH REGARD TO THE BUSINESS, NOR DOES ANY
OWNER HAVE KNOWLEDGE THAT ANY SUPPLIER, CLIENT OR CUSTOMER INTENDS TO MAKE A
REDUCTION IN ITS PRESENT LEVEL OF BUSINESS CONDUCTED WITH THE BUSINESS AFTER THE
EFFECTIVE DATE, EITHER AS A RESULT OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY OR FOR ANY OTHER REASON;


(B)                                AS TO EACH OF THE ASSIGNED CONTRACTS WHICH IS
MATERIAL TO THE OPERATION OF THE BUSINESS, EACH IS IN FULL FORCE AND EFFECT AND
NO PARTY THERETO IS IN DEFAULT OR HAS FAILED TO TIMELY AND FULLY DISCHARGE ITS
OBLIGATIONS THEREUNDER, NOR HAS THERE OCCURRED ANY EVENT THAT, WITH THE LAPSE OF
TIME AND/OR THE GIVING OF NOTICE, WOULD CONSTITUTE A DEFAULT THEREUNDER;


(C)                                THE BUSINESS IS IN COMPLIANCE IN ALL RESPECTS
WITH ALL APPLICABLE LAWS RESPECTING EMPLOYMENT, EMPLOYMENT PRACTICES, EMPLOYEE
CLASSIFICATION, LABOR RELATIONS, FAMILY AND MEDICAL LEAVES, MILITARY LEAVES,
LEAVES OF ABSENCE GENERALLY, SAFETY AND HEALTH, WAGES, HOURS AND TERMS AND
CONDITIONS OF EMPLOYMENT, AND ALL WAGES, SALARIES, COMMISSIONS, BONUSES,
BENEFITS AND OTHER COMPENSATION DUE AND PAYABLE TO ALL EMPLOYEES OF THE BUSINESS
UNDER ANY POLICY, PRACTICE, AGREEMENT, PLAN, PROGRAM OR ANY STATUTE OR OTHER LAW
FOR SERVICES PERFORMED THROUGH THE EFFECTIVE DATE HAVE BEEN PAID OR ACCRUED;


(D)                               EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS AGREEMENT, ALL GOVERNMENTAL PERMITS WHICH ARE NECESSARY FOR THE OPERATION
OF THE BUSINESS ARE, AND WILL BE IMMEDIATELY AFTER THE CLOSING, VALID AND IN
FULL FORCE AND EFFECT AND ENFORCEABLE, AND SUCH GOVERNMENTAL PERMITS ARE
SUFFICIENT TO PERMIT THE BUSINESS TO BE OPERATED IN ITS CONDITION AS OF THE
EFFECTIVE DATE;


(E)                                 THE BUSINESS IS IN MATERIAL COMPLIANCE WITH
ALL APPLICABLE FEDERAL, STATE AND LOCAL STATUTES, LAWS, RULINGS AND ORDINANCES
AND OWNERS HAVE NO KNOWLEDGE OF CIRCUMSTANCES WHICH ARE LIKELY TO RESULT IN A
MATERIAL VIOLATION OF ANY OF THE FOREGOING;


(F)                                 THERE ARE NO CLAIMS, ACTIONS, SUITS,
PROCEEDINGS, OR INVESTIGATIONS PENDING OR THREATENED NOR ANY UNSATISFIED
JUDGMENTS OR OUTSTANDING ORDERS, INJUNCTIONS, DECREES, STIPULATIONS OR AWARDS
(WHETHER RENDERED BY A COURT OR ADMINISTRATIVE AGENCY OR BY ARBITRATION), AT
LAW, EQUITY OR OTHERWISE, WHICH INVOLVE THE BUSINESS OR ANY OF THE PURCHASED
ASSETS OR ASSUMED LIABILITIES; AND

15


--------------------------------------------------------------------------------



(G)                                THE SCHEDULES PROVIDED FOR IN SECTION 1.1 AND
SECTION 2.2 ARE TRUE AND COMPLETE WITH RESPECT TO THE MATTERS PROVIDED FOR
THEREIN.


SECTION 7                                             INDEMNIFICATION


7.1                                 INDEMNITY BY BUYER AND/OR OWNERS.


(A)                              BUYER AND OWNERS SHALL INDEMNIFY, HOLD HARMLESS
AND DEFEND SELLER AND PARENT, AND THEIR RESPECTIVE AFFILIATES, OFFICERS, AGENTS
AND EMPLOYEES (EACH, A “SELLER INDEMNIFIED PARTY”), FROM AND AGAINST ANY CAUSE
OF ACTION, CLAIM, LOSS OR LIABILITY ARISING OUT OF OR RESULTING IN ANY WAY FROM
ANY BREACH OR VIOLATION OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 6, PROVIDED THAT SUCH INDEMNIFICATION IS SUBJECT TO THE CONDITIONS SET
FORTH IN SECTION 7.3 AND TO THE LIMITATIONS SET FORTH IN SECTION 7.5.


(B)                                BUYER (BUT NOT ANY OWNER) SHALL INDEMNIFY,
HOLD HARMLESS AND DEFEND EACH SELLER INDEMNIFIED PARTY FROM AND AGAINST ANY
CAUSE OF ACTION, CLAIM, LOSS OR LIABILITY ARISING OUT OF OR RESULTING IN ANY WAY
FROM: (W) THE NEGLIGENT ACTS OR OMISSIONS OF BUYER’S OFFICERS, EMPLOYEES, AGENTS
OR MEMBERS OCCURRING IN CONNECTION WITH THE CONDUCT OF THE BUSINESS FROM AND
AFTER THE EFFECTIVE DATE; (X) ANY BREACH OF ANY COVENANT OF BUYER SET FORTH IN
THIS AGREEMENT; (Y) ANY DEBTS, CLAIMS, LIABILITIES OR LAWSUITS WHICH RELATE TO
AND ARE BASED UPON THE USE OR OPERATION OF THE BUSINESS OR THE PURCHASED ASSETS
FROM AND AFTER THE EFFECTIVE DATE; AND (Z) THE FAILURE OF BUYER TO FULLY AND
ADEQUATELY PAY, PERFORM OR OBSERVE THE REQUIREMENTS OF THE ASSUMED LIABILITIES,
INCLUDING THE TRAINING OBLIGATIONS.


7.2                                 INDEMNITY BY SELLER AND PARENT.  SELLER AND
PARENT SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND BUYER, OWNERS, AND THEIR
RESPECTIVE AFFILIATES, OFFICERS, AGENTS, MEMBERS AND EMPLOYEES (EACH, A “BUYER
INDEMNIFIED PARTY”) FROM AND AGAINST ANY CAUSE OF ACTION, CLAIM, LOSS OR
LIABILITY ARISING OUT OF OR RESULTING IN ANY WAY FROM: (I) THE NEGLIGENT ACTS OR
OMISSIONS OF SELLER’S OFFICERS, EMPLOYEES, AGENTS OR PARTNERS OCCURRING IN
CONNECTION WITH THE CONDUCT OF THE BUSINESS PRIOR TO THE EFFECTIVE DATE; (II)
ANY BREACH OR VIOLATION OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 5, PROVIDED THAT SUCH INDEMNIFICATION IS SUBJECT TO THE CONDITIONS SET
FORTH IN SECTION 7.3 AND TO THE LIMITATIONS SET FORTH IN SECTION 7.5; (III) ANY
BREACH OF ANY COVENANT OF SELLER OR PARENT SET FORTH IN THIS AGREEMENT; (IV) ANY
DEBTS, CLAIMS, LIABILITIES OR LAWSUITS WHICH RELATE TO THE USE OR OPERATION OF
THE BUSINESS OR THE PURCHASED ASSETS PRIOR TO THE EFFECTIVE DATE, INCLUDING THE
RETAINED LIABILITIES, AND (V) ANY FAILURE TO OBTAIN THE APPROPRIATE RELEASE OR
TERMINATION OF ANY LIENS AS CONTEMPLATED IN SECTION 3.2(G)(1) OR ANY ADVERSE
ACTION BEING TAKEN BY ANY SECURED PARTY HAVING A CLAIM THROUGH OR UNDER SELLER
OR PARENT IN RESPECT TO SUCH LIENS AT ANY TIME.


7.3                                 NECESSITY OF RELIANCE.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE AND ACKNOWLEDGE
THAT NO DUTY TO INDEMNIFY SHALL ARISE BY VIRTUE OF:


(A)                              A BREACH OF SECTION 7.1(A) BY BUYER AND/OR ANY
OWNER IF SELLER OR PARENT HAD KNOWLEDGE OF THE MATTER WHICH OTHERWISE GAVE RISE
TO THE DUTY TO INDEMNIFY; AND/OR


(B)                                A BREACH OF SECTION 7.2(II) BY SELLER OR
PARENT IF ANY OWNER HAD KNOWLEDGE OF THE MATTER WHICH OTHERWISE GAVE RISE TO THE
DUTY TO INDEMNIFY.

16


--------------------------------------------------------------------------------



7.4                                 INDEMNIFICATION PROCEDURE.


(A)                              NOTIFICATION OF CLAIM.  ANY PERSON SEEKING
INDEMNIFICATION UNDER SECTION 7.1 OR SECTION 7.2 (THE “INDEMNIFIED PARTY”) SHALL
PROMPTLY NOTIFY THE OTHER PARTY OR PARTIES FROM WHOM INDEMNIFICATION IS BEING
SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING OF ANY CLAIM OR DEMAND FOR WHICH
THE INDEMNIFIED PARTY IS ASSERTING AN INDEMNIFICATION CLAIM.  SUCH NOTICE SHALL
BE ACCOMPANIED BY A REASONABLY FULL DESCRIPTION OF THE BASIS FOR SUCH CLAIM OR
DEMAND, A REFERENCE TO THE PROVISIONS OF THIS AGREEMENT UNDER WHICH LIABILITY IS
ASSERTED AND A STATEMENT AS TO THE KNOWN AMOUNT OF THE LOSS OR DAMAGE (OR, IF
NOT KNOWN, AN ESTIMATE THEREOF IF A REASONABLE BASIS EXIST FOR ESTIMATING THE
SAME); PROVIDED, HOWEVER, THAT NO DELAY ON THE PART OF THE INDEMNIFIED PARTY IN
NOTIFYING ANY INDEMNIFYING PARTY SHALL RELIEVE THE INDEMNIFYING PARTY FOR ANY
LIABILITY OR OBLIGATION HEREUNDER UNLESS (AND THEN SOLELY TO THE EXTENT) THE
INDEMNIFYING PARTY IS PREJUDICED BY THE DELAY.


(B)                                DEFENSE OF LEGAL ACTIONS.  IF THE CLAIM WHICH
IS THE SUBJECT OF ANY NOTIFICATION GIVEN PURSUANT TO SECTION 7.4(A) IS BASED ON
A LEGAL ACTION FILED BY ANY THIRD PERSON (A “THIRD PARTY CLAIM”), THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO TAKE OVER THE DEFENSE THEREOF, BUT
THE INDEMNIFYING PARTY SHALL NOTIFY THE INDEMNIFIED PARTY WITHIN TEN (10)
BUSINESS DAYS OF ITS RECEIPT OF A CLAIM NOTICE PURSUANT TO SECTION 7.4(A) AS TO
WHETHER OR NOT IT WILL ASSUME THE DEFENSE AGAINST SUCH THIRD PARTY CLAIM.

(1)                                  IF THE INDEMNIFYING PARTY ELECTS TO TAKE
OVER THE DEFENSE OF SUCH THIRD PARTY CLAIM, THEN: (AA) IT SHALL KEEP THE
INDEMNIFIED PARTY INFORMED AS TO THE STATUS THEREOF AND PROMPTLY PROVIDE COPIES
OF PLEADINGS AND OTHER FILINGS IN THE CASE; (BB) THE INDEMNIFYING PARTY SHALL
HAVE THE SOLE RIGHT TO CONTEST, SETTLE OR OTHERWISE DISPOSE OF SUCH THIRD PARTY
CLAIM ON SUCH TERMS AS THE INDEMNIFIED PARTY, IN ITS SOLE DISCRETION, SHALL DEEM
APPROPRIATE, PROVIDED THAT THE CONSENT OF THE INDEMNIFIED PARTY TO ANY
SETTLEMENT OR DISPOSITION SHALL BE REQUIRED IF (X) IT RESULTS IN ANY LIABILITY
TO OR EQUITABLE RELIEF AGAINST THE INDEMNIFIED PARTY NOT FULLY SATISFIED BY THE
INDEMNIFYING PARTY, (Y) THE RESULT WOULD IN ANY WAY RESTRICT THE FUTURE ACTIVITY
OF THE INDEMNIFIED PARTY OR ANY OF ITS AFFILIATES OR (Z) IT WOULD RESULT IN THE
ADMISSION OR FINDING OF A VIOLATION OF LAW OR VIOLATION OF THE RIGHTS OF ANY
PERSON BY THE INDEMNIFIED PARTY OR ANY OF ITS AFFILIATES; AND (CC) THE
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO PARTICIPATE JOINTLY IN THE DEFENSE OF
SUCH THIRD PARTY CLAIM, BUT SHALL DO SO AT ITS OWN COST.

(2)                                  IF THE INDEMNIFYING PARTY DOES NOT ELECT TO
TAKE OVER THE DEFENSE OF SUCH THIRD PARTY CLAIM, THEN: (AA) THE INDEMNIFIED
PARTY SHALL KEEP THE INDEMNIFYING PARTY INFORMED AS TO THE STATUS THEREOF AND
PROMPTLY PROVIDE COPIES OF ALL PLEADINGS AND OTHER FILINGS IN THE CASE; (BB) THE
INDEMNIFIED PARTY SHALL HAVE THE SOLE RIGHT TO CONTEST, SETTLE OR OTHERWISE
DISPOSE OF SUCH THIRD PARTY CLAIM ON SUCH TERMS AS THE INDEMNIFIED PARTY, IN ITS
SOLE DISCRETION, SHALL DEEM APPROPRIATE, PROVIDED THAT THE CONSENT OF THE
INDEMNIFYING PARTY TO ANY SETTLEMENT OR DISPOSITION SHALL BE REQUIRED IF (X) IT
RESULTS IN ANY LIABILITY TO OR EQUITABLE RELIEF AGAINST THE INDEMNIFYING PARTY
NOT FULLY SATISFIED BY THE INDEMNIFIED PARTY, (Y) THE RESULT WOULD IN ANY WAY
RESTRICT THE FUTURE ACTIVITY OF THE INDEMNIFYING PARTY OR ANY OF ITS AFFILIATES
OR (Z) IT WOULD RESULT IN THE ADMISSION OR FINDING OF A VIOLATION OF LAW OR
VIOLATION OF THE RIGHTS OF ANY PERSON BY THE INDEMNIFYING PARTY OR ANY OF ITS
AFFILIATES; (CC) THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE
JOINTLY IN THE DEFENSE OF SUCH THIRD PARTY CLAIM, BUT SHALL DO SO AT ITS OWN
COST; AND

17


--------------------------------------------------------------------------------


(DD) THE INDEMNIFIED PARTY MAY PRESERVE ITS RIGHTS TO INDEMNIFICATION FOR THE
RECOVERY OF ANY LOSSES ARISING FROM SUCH THIRD PARTY CLAIM OR THE COSTS OF
DEFENDING THE SAME, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES.

(3)                                  THE INDEMNIFIED PARTY AND THE INDEMNIFYING
PARTY SHALL COOPERATE WITH EACH OTHER IN THE DEFENSE OF ANY THIRD PARTY CLAIM.


7.5                                 LIMITATIONS.  THE INDEMNIFICATIONS PROVIDED
FOR IN THIS SECTION 7 ARE FURTHER SUBJECT TO THE FOLLOWING LIMITATIONS:


(A)                              THE OWNERS’ LIABILITY FOR BREACH OF ANY OF THE
OWNER BUSINESS REPRESENTATIONS SET FORTH IN SECTION 6.3, FOR EACH OF WHICH THE
OWNERS ARE REQUIRED TO INDEMNIFY SELLER AS SET FORTH IN SECTION 7.1(A), SHALL BE
LIMITED TO THE AMOUNT OF THE CASH PAYMENT.


(B)                                THE PARENT’S LIABILITY FOR BREACH OF ANY OF
THE SELLER BUSINESS REPRESENTATIONS SET FORTH IN SECTION 5.6, FOR EACH OF WHICH
THE PARENT IS REQUIRED TO INDEMNIFY BUYER AS SET FORTH IN SECTION 7.2(II), SHALL
BE LIMITED TO THE AMOUNT OF THE CASH PAYMENT.


7.6                                 EXCLUSIVITY OF REMEDIES.  THE PARTIES HEREBY
ACKNOWLEDGE AND AGREE THAT THEIR SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO ANY
AND ALL CLAIMS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT (OTHER THAN A
CLAIM FOR FRAUD OR FOR SPECIFIC PERFORMANCE OF THE TERMS OF THIS AGREEMENT)
SHALL BE PURSUANT TO, AND LIMITED BY, THE INDEMNIFICATION PROVISIONS SET FORTH
IN THIS SECTION 7.


SECTION 8                                             MISCELLANEOUS


8.1                                 NOTICES.  ALL NOTICES WITH RESPECT TO THIS
AGREEMENT WILL BE IN WRITING AND SENT BY HAND DELIVERY, OVERNIGHT DELIVERY VIA A
NATIONAL COURIER SERVICE, CERTIFIED MAIL OR FACSIMILE TO THE PARTIES AT THEIR
ADDRESSES OR FACSIMILE NUMBERS AS FOLLOWS:

If to Seller or Parent:

New Horizons Computer Learning Center of Nashville, Inc.

Attention:  Office of General Counsel

1900 S. State College Blvd., Suite 200

Anaheim, CA  92806

Tel:  (714) 940-8000

Fax:  (714) 938-6007

If to Buyer or any Owner:

GBWH Nashville, LLC.

Attention:  David L. Weinstein

4775 American Way

Memphis, TN 38118

Tel:  (901) 328-2120

Fax:  (901) 362-9044

18


--------------------------------------------------------------------------------



8.2                                 ENTIRE AGREEMENT; ASSIGNMENT.  THIS
AGREEMENT, TOGETHER WITH THE EXHIBITS AND SCHEDULES PROVIDED FOR HEREIN AND
ATTACHED HERETO, REPRESENTS THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES AND IS AND SHALL BE BINDING ON EACH PARTY AND ITS OR HIS RESPECTIVE
SUCCESSORS, HEIRS AND ASSIGNS.  THIS AGREEMENT MAY NOT BE ASSIGNED WITHOUT THE
WRITTEN CONSENT OF THE OTHER PARTY, AND MAY ONLY BE AMENDED BY A WRITTEN
AGREEMENT SIGNED BY AUTHORIZED REPRESENTATIVES OF ALL PARTIES.


8.3                                 WAIVER.  THE FAILURE OF EITHER PARTY TO
ENFORCE ANY RIGHT, REMEDY OR CONDITION OF THIS AGREEMENT SHALL NOT BE DEEMED A
WAIVER THEREOF NOR SHALL IT VOID OR OTHERWISE AFFECT ITS RIGHT TO ENFORCE THE
SAME RIGHT, REMEDY OR CONDITION AT ANY SUBSEQUENT TIME.


8.4                                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT SHALL SURVIVE AND
CONTINUE UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS.


8.5                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


8.6                                 FACSIMILE SIGNATURES.  FOR PURPOSES OF
EXECUTION OF THIS AGREEMENT, FAXED SIGNATURE PAGES SHALL BE DEEMED THE SAME AS
ORIGINAL SIGNATURE PAGES.


8.7                                 GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TENNESSEE
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF
TENNESSEE WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.

(End of Page)

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

NEW HORIZONS COMPUTER LEARNING
CENTER OF NASHVILLE, INC.

By:

 

 

Thomas J. Bresnan

Chief Executive Officer

 

GBWH NASHVILLE, LLC

By:

 

 

David L. Weinstein

President

 

The undersigned Owners are acknowledged to have executed this Agreement solely
for the purposes provided for in Sections 4.1 (relating to an indemnity relating
to Parent’s obligations on the Facilities Lease), 4.7(B) (relating to public
announcements), Section 6 (relating to certain representations and warranties),
and 7.1(A) (relating to certain indemnitees).  Additionally, the undersigned
agree, as among themselves, that any liability they or any of them may hereafter
have pursuant to any of the foregoing will be shared by them ratably based on
their respective ownership interests in Buyer, except that such agreement shall
not impact or affect the agreement of the undersigned that their liability to
Seller and/or Parent in respect to such matters is and shall be joint and
several.

 

 

 

 

David L. Weinstein

Stanley Graber

 

 

 

 

 

 

 

Robert J. Hussey, III

Joel W. Brown

 

20


--------------------------------------------------------------------------------


EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is made for the
consideration provided for in, and pursuant to the requirements of, a certain
Asset Purchase Agreement (“Agreement”) of even date herewith by and between NEW
HORIZONS COMPUTER LEARNING CENTER OF NASHVILLE, INC., a Delaware corporation
(“Assignor”), and GBWH NASHVILLE, LLC, a Tennessee limited liability company
(“Assignee”).

WITNESSETH:

WHEREAS, pursuant to the Agreement, Assignee desires to purchase and acquire
from Assignor all of the Assignor’s right, title and interest in, or arising
under or pursuant to, those certain agreements described in the Agreement, and
herein referred to, as the “Assigned Contracts”, being those (excluding, for
these purposes, the Facilities Lease) identified on the Attachment hereto, as a
consequence of which the Assignee is willing to assume Assignor’s obligations,
responsibilities and liabilities under the said Assigned Contracts which accrue
from and after the date hereof;

NOW, THEREFORE:

1.             Assignor hereby assigns, transfers and conveys to Assignee, all
of Assignor’s right, title and interest in, to and under the Assigned Contracts
as defined herein and identified on the Attachment hereto effective as of the
date hereof.

2.             Assignee does hereby accept the foregoing assignment and does
hereby assume, and agree to perform and be bound by, all of the covenants,
conditions, obligations and liabilities of Assignor under the said Assigned
Contracts which accrue from and after the date hereof.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed and delivered as of the Effective Date provided for in the Agreement.

ASSIGNOR

ASSIGNEE

 

 

NEW HORIZONS COMPUTER LEARNING

GBWH NASHVILLE, LLC

CENTER OF NASHVILLE, INC.

 

 

 

 

 

By:

 

 

By:

 

Thomas J. Bresnan

David L. Weinstein

Chief Executive Officer

President and Chief Manager

 


--------------------------------------------------------------------------------


ATTACHMENT

TO

ASSIGNMENT AND ASSUMPTION AGREEMENT

The following is a listing of the Assigned Contracts, including the Customer
Contracts but excluding the Facilities Lease, to be and herewith assigned to the
Assignee.  To the extent in writing, there is attached hereto a true and
complete copy of each of the Assigned Contracts.


--------------------------------------------------------------------------------


EXHIBIT B

ASSIGNMENT OF LEASE

STATE OF TENNESSEE

)

 

 

)

ASSIGNMENT OF LEASE

COUNTY OF SHELBY

)

 

 

FOR VALUABLE CONSIDERATION, and in consideration of the agreements of the
parties set forth in a certain Asset Purchase Agreement (“Agreement”) of even
date herewith by and between NEW HORIZONS COMPUTER LEARNING CENTER OF NASHVILLE,
INC., a Delaware corporation (herein called “ASSIGNOR”), and GBWH NASHVILLE,
LLC, a Tennessee limited liability company (herein called “ASSIGNEE”), the
undersigned ASSIGNOR does hereby set over, transfer, sell and assign unto
ASSIGNEE all of ASSIGNOR’S right, title and interest in and to the following
described lease and agreements (the “Facilities Lease”) entered into by and
between ASSIGNOR, as tenant or lessee, and the landlord or lessor named below:

Name of Landlord:

 

 

 

 

Address of Premises:

227 French Landing Drive, Suite 400, Nashville, Tennessee

 

 

 

 

 

Date of Lease:

 

,

 

 

 

 

Amendments:

 

 

 

 

 

 

ASSIGNOR warrants that it has full title to the foregoing leasehold estate, the
Facilities Lease is in full force and effect, no condition or state of facts
exists which (with or without the giving of notice and/or the lapse of time)
would constitute a default by ASSIGNOR or, to the Knowledge (as defined in the
Agreement) of ASSIGNOR, by any other party to the Facilities Lease, and ASSIGNOR
has the power and right to assign its rights as herein provided (subject to the
approval of the landlord above named).

By its execution below, ASSIGNEE agrees to assume, and to pay, perform and abide
by, all of the obligations, indebtedness, terms, provisions and conditions
undertaken to be paid, performed or complied with by ASSIGNOR under or pursuant
to the Facilities Lease at any time from and after May 1, 2006.

(Signatures on Next Page)


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned parties have executed this Assignment of
Lease effective as of the 1st day of May, 2006.

AS TO ASSIGNOR, SIGNED IN THE

NEW HORIZONS COMPUTER LEARN-

PRESENCE OF:

ING CENTER OFNASHVILLE, INC.

 

 

 

 

By:

 

 

By:

 

 

Witness

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Witness

 

 

 

AS TO ASSIGNEE, SIGNED IN THE

GBWH NASHVILLE, LLC

PRESENCE OF:

 

 

 

 

 

By:

 

 

By:

 

 

Witness

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Witness

 

 


--------------------------------------------------------------------------------


LANDLORD’S CONSENT AND CERTIFICATE

The undersigned,
                                                                               
(herein called the “Landlord”), is the Landlord or Lessor named in and under the
following described lease (herein called the “Facilities Lease”), namely:

The Lease Agreement dated                           , 19     by and between
Landlord and New Horizons Computer Center of Nashville, Inc. (herein called the
“Tenant”), as lessee or tenant or as the successor in interest by assignment
from the original lessee or tenant, as amended by agreements described as
follows (Insert Relevant Data, if any):
                                                                                                                                                                   ,

and by which the Landlord has demised and created a leasehold estate (“Leasehold
Estate”) in the aforesaid Tenant in that real property located at and known as
227 French Landing Drive, Suite 400, Nashville, Tennessee.

FURTHER, the Landlord has been advised that (1) the Tenant has agreed to sell,
assign and transfer its interest in and under the Facilities Lease to GBWH
NASHVILLE, LLC, a Tennessee limited liability company (herein called the
“Assignee”); and (2) the Assignee has been granted a license and franchise to
operate a “New Horizons Computer Learning Center” at and from the premises
described in the Facilities Lease; and (3) the execution of this Landlord’s
Consent and Certificate by Landlord constitutes a condition precedent to
Assignee’s acceptance of said assignment.

NOW, THEREFORE, in consideration of the foregoing, the acceptance by Assignee of
the assignment above described, and the assumption and agreement by Assignee to
pay, perform and abide by the terms of the Facilities Lease from and after the
date of its receipt of the assignment thereof:

1.             Landlord acknowledges Tenant’s assignment, and consents to
Tenant’s assignment, to Assignee of all of Tenant’s right, title and interest
in, to and under the Facilities Lease and to the Leasehold Estate created
thereby.

2.             Landlord confirms to Assignee that (a) the Facilities Lease is in
full force and effect as of the date hereof; (b) the Facilities Lease has not
been modified, supplemented or amended in any way (except as specifically
identified hereinabove); (c) there exist no condition or state of facts which
(with or without the giving of notice and/or the lapse of time) would constitute
a default by any party to the Facilities Lease; and (d) all rent, additional
rent and other charges provided for in the Facilities Lease have been paid to
the extent same are payable through April 30, 2006.

3.             Landlord agrees that in the event of any default under the
Facilities Lease, or any change in the circumstances confirmed in the foregoing
paragraph 2 of this instrument, Landlord will give written notice thereof to
Assignee at 4775 American Way, Memphis, TN 38118 (attention: David L.
Weinstein), or to such other person(s) and at such other address(es) as may be
set forth in a writing delivered by Assignee to Landlord.


--------------------------------------------------------------------------------


DATED this             day of                              , 2006.

26


--------------------------------------------------------------------------------


EXHIBIT C

BILL OF SALE

FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, the undersigned, New Horizons Computer Learning Center of
Nashville, Inc., a Delaware corporation having its principal place of business
at 227 French Landing Drive, Suite 400, Nashville, TN  37228 (“Seller”) hereby
sells, conveys, transfers, assigns and delivers to GBWH NASHVILLE, LLC, a
Tennessee limited liability company having an address at 227 French Landing
Drive, Suite 400, Nashville, Tennessee 37228 (“Buyer”), all of its right, title
and interest in and to the Purchased Assets as such term is defined in that
certain Asset Purchase Agreement (“Agreement”) dated as of May 1, 2006, by and
among, inter alia, Buyer and Seller.

TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns forever,
free and clear of all Liens other than any Permitted Liens (each of which terms
being as defined in the Agreement.

This Bill of Sale is delivered pursuant to and is subject to and governed by the
terms and conditions of the Agreement. The representations, warranties and
covenants as set forth in the Agreement shall survive delivery of this Bill of
Sale as set forth in the Agreement.

This Bill of Sale is ancillary to the Agreement, and in the event of a conflict
between the terms of this Bill of Sale and the terms of the Agreement, the terms
of the Agreement shall govern.

IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed as of the 1st day of May, 2006.

NEW HORIZONS COMPUTER LEARNING
CENTER OF NASHVILLE, INC.

By:

 

 

 

Thomas J. Bresnan

 

President

 


--------------------------------------------------------------------------------